Exhibit 10.4
SLOT RECEIVABLES PURCHASE AGREEMENT
Dated as of March 26, 2010
among
TENNECO AUTOMOTIVE RSA COMPANY,
as Seller,
TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
as Servicer,
and
WELLS FARGO BANK, N.A.,
individually and as SLOT Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. PURCHASE ARRANGEMENTS
    1  
 
       
Section 1.1  Purchase Facility
    1  
Section 1.2  Increases
    2  
Section 1.3  Decreases
    2  
Section 1.4  Payment Requirements
    2  
 
       
ARTICLE II. PAYMENTS AND COLLECTIONS
    3  
 
       
Section 2.1  Payments
    3  
Section 2.2  Collections Prior to Amortization
    3  
Section 2.3  Collections Following Amortization
    4  
Section 2.4  Application of Collections
    4  
Section 2.5  Payment Rescission
    4  
Section 2.6  Maximum SLOT Interests
    5  
Section 2.7  Clean Up Call
    5  
 
       
ARTICLE III. [RESERVED]
    5  
 
       
ARTICLE IV. FUNDING
    5  
 
       
Section 4.1  Yield Accrual
    5  
Section 4.2  Yield Payments
    5  
Section 4.3  Suspension of LMIR
    5  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    5  
 
       
Section 5.1  Representations and Warranties of the Seller Parties
    5  
Section 5.2  SLOT Purchaser Representations and Warranties
    9  
 
       
ARTICLE VI. CONDITIONS OF PURCHASES
    10  
 
       
Section 6.1  Conditions Precedent to Amendment and Restatement
    10  
Section 6.2  Conditions Precedent to All Purchases and Reinvestments
    10  
 
       
ARTICLE VII. COVENANTS
    11  
 
       
Section 7.1  Affirmative Covenants of the Seller Parties
    11  
Section 7.2  Negative Covenants of the Seller Parties
    19  
 
       
ARTICLE VIII. ADMINISTRATION AND COLLECTION
    20  
 
       
Section 8.1  Designation of Servicer
    20  
Section 8.2  Duties of Servicer
    21  
Section 8.3  Collection Notices
    22  

i



--------------------------------------------------------------------------------



 



              Page  
Section 8.4  Responsibilities of Seller
    22  
Section 8.5  Portfolio Reports
    22  
 
       
ARTICLE IX. AMORTIZATION EVENTS
    23  
 
       
Section 9.1  Amortization Events
    23  
Section 9.2  Remedies
    26  
 
       
ARTICLE X. INDEMNIFICATION
    27  
 
       
Section 10.1  Indemnities by the Seller Parties
    27  
Section 10.2  Increased Cost and Reduced Return
    29  
Section 10.3  Other Costs and Expenses
    30  
 
       
ARTICLE XI. THE SLOT AGENT
    31  
 
       
Section 11.1  Appointment
    31  
Section 11.2  Delegation of Duties
    31  
Section 11.3  Exculpatory Provisions
    31  
Section 11.4  Reliance by SLOT Agent
    32  
Section 11.5  Notice of Seller Defaults
    32  
Section 11.6  Non-Reliance on the SLOT Purchaser
    32  
Section 11.7  Indemnification of the SLOT Agent
    33  
Section 11.8  SLOT Agent in its Individual Capacity
    33  
Section 11.9  UCC Filings
    33  
Section 11.10  Successor SLOT Agent
    34  
Section 11.11  Intercreditor Agreement
    34  
 
       
ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS
    34  
 
       
Section 12.1  Assignments
    34  
Section 12.2  Participations
    34  
 
       
ARTICLE XIII. [RESERVED]
    35  
 
       
ARTICLE XIV. MISCELLANEOUS
    35  
 
       
Section 14.1  Waivers and Amendments
    35  
Section 14.2  Notices
    35  
Section 14.3 [Reserved]
    35  
Section 14.4  Protection of Ownership Interests of the SLOT Purchaser
    36  
Section 14.5  Confidentiality
    36  
Section 14.6 [Reserved]
    37  
Section 14.7  Limitation of Liability
    37  
Section 14.8  CHOICE OF LAW
    37  
Section 14.9  CONSENT TO JURISDICTION
    37  
Section 14.10  WAIVER OF JURY TRIAL
    38  
Section 14.11  Integration; Binding Effect; Survival of Terms
    38  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 14.12  Counterparts; Severability; Section References
    38  
Section 14.13  Characterization
    38  
Section 14.14  Federal Reserve
    39  
Section 14.15  Intercreditor Agreement
    39  

iii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit I
  Definitions
 
   
Exhibit II
  Form of SLOT Purchase Notice
 
   
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s)
 
   
Exhibit IV
  Names of Collection Banks; Collection Accounts
 
   
Schedule A
  Commitments
 
   
Schedule B
  Conditions Precedent Documents

iv



--------------------------------------------------------------------------------



 



SLOT RECEIVABLES PURCHASE AGREEMENT
          THIS SLOT RECEIVABLES PURCHASE AGREEMENT dated as of March 26, 2010 is
among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller"),
     (b) Tenneco Automotive Operating Company Inc., a Delaware corporation
(“Tenneco Operating"), as initial Servicer (the Servicer, and together with
Seller, the “Seller Parties"),
     (c) Wells Fargo Bank, N.A., a national banking association, individually
(“Wells Fargo” and, together with its successors and permitted assigns, the
“SLOT Purchaser"), and as agent for the SLOT Purchaser (in such capacity,
together with its successors and assigns in such capacity, the “SLOT Agent").
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     Seller desires to transfer and assign SLOT Interests to the SLOT Purchaser
from time to time.
     The SLOT Purchaser shall at the request of the Seller purchase SLOT
Interests from time to time.
     Wells Fargo has been requested and is willing to act as SLOT Agent on
behalf of the SLOT Purchaser in accordance with the terms hereof.
ARTICLE I.
PURCHASE ARRANGEMENTS
     Section 1.1 Purchase Facility.
          (a) Upon the terms and subject to the conditions hereof, Seller may
from time to time prior to the Facility Termination Date request that the SLOT
Purchaser purchase SLOT Interests offered for sale from time to time by
delivering a SLOT Purchase Notice to the SLOT Agent in accordance with
Section 1.2. Upon receipt of a copy of each SLOT Purchase Notice from Seller,
the SLOT Purchaser agrees to make such Purchase, on the terms and subject to the
conditions hereof, provided that at no time may the Aggregate SLOT Capital at
any one time outstanding under this Agreement exceed the SLOT Purchase Limit.
          (b) Subject to the Intercreditor Agreement, Seller may, upon at least
thirty (30) Business Days’ notice to the SLOT Agent, terminate in whole or
reduce in part, the unused

 



--------------------------------------------------------------------------------



 



portion of the SLOT Purchase Limit; provided that each partial reduction of the
SLOT Purchase Limit shall be in an amount equal to $5,000,000 or a larger
integral multiple of $500,000.
     Section 1.2 Increases. Not later than 10:00 a.m. (Chicago time) on the
Business Day prior to each Incremental SLOT Purchase, Seller shall provide the
SLOT Agent with notice in the form set forth as Exhibit II hereto of each
Incremental SLOT Purchase (a “SLOT Purchase Notice”). Each SLOT Purchase Notice
shall be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested SLOT Purchase Price (which shall not
be less than $1,000,000), the proposed date of purchase (which shall be a
Business Day); provided, however, that in no event shall the aggregate number of
Incremental SLOT Purchases pursuant to this Section 1.2 exceed two (2) in any
calendar week. On the date of each Incremental SLOT Purchase, upon satisfaction
of the applicable conditions precedent set forth in Article VI, the SLOT
Purchaser shall deposit to an account specified by the SLOT Agent, for transfer
to an account designated by Seller (or by Servicer on Seller’s behalf), in
immediately available funds, no later than 12:00 noon (Chicago time), an amount
equal to the SLOT Purchase Price of such SLOT Interest. Upon such transfer by
the SLOT Purchaser to Seller’s designated account, Seller hereby, without the
necessity of further action by any Person, assigns, transfers, sets over and
otherwise conveys to the SLOT Agent, for the benefit of the SLOT Purchaser, the
applicable SLOT Interest.
     Section 1.3 Decreases. Not later than 10:00 a.m. (Chicago time) on the
Business Day of a proposed reduction in Aggregate SLOT Capital outstanding,
Seller shall provide the SLOT Agent with written notice of any reduction
requested by the Seller of the Aggregate SLOT Capital outstanding (a “SLOT
Reduction Notice”). Such SLOT Reduction Notice shall designate (i) the date (the
“Proposed SLOT Reduction Date”) upon which any such reduction of Aggregate SLOT
Capital shall occur, and (ii) the amount of Aggregate SLOT Capital to be reduced
(the “Aggregate SLOT Reduction”), which, subject to the Intercreditor Agreement,
shall be applied to the reduction of such SLOT Interests as the SLOT Agent may
select.
     Section 1.4 Payment Requirements. All amounts to be paid or deposited by a
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds. All such amounts shall
be paid to account no. 2070482789126, account name: Leverage Finance NC,
Wachovia Bank, National Association, Charlotte, NC, ABA No. 053 000 219, Attn:
RSG — 7TE, Reference: Tenneco SLOT, until otherwise notified by Wells Fargo (the
“Wells Fargo Account”). Upon notice to Seller, the SLOT Agent may debit any
account of Seller maintained at Wells Fargo for all amounts due and payable
hereunder. Except for computations of Yield based on the Alternate Base Rate,
all computations of Yield, per annum fees hereunder and per annum fees under the
SLOT Fee Letter shall be made on the basis of a year of 360 days for the actual
number of days elapsed. All computations of Yield or Default Fee based on the
Alternate Base Rate shall be computed for actual days elapsed on the basis of a
year consisting of 365 (or, when appropriate, 366) days. If any amount hereunder
shall be payable on a day which is not a Business Day, such amount shall be
payable on the next succeeding Business Day.

2



--------------------------------------------------------------------------------



 



ARTICLE II.
PAYMENTS AND COLLECTIONS
     Section 2.1 Payments. Notwithstanding any limitation on recourse contained
in this Agreement but subject to the Intercreditor Agreement, Seller shall
immediately pay to the SLOT Agent when due, for the account of the SLOT
Purchaser, on a full recourse basis: (i) such fees as are set forth in the
applicable SLOT Fee Letter, (ii) all amounts payable as Yield to the SLOT
Purchaser (which shall be due and payable in arrears on each Monthly Payment
Date), (iii) all amounts payable as Deemed Collections (which, subject to the
Intercreditor Agreement, shall be immediately due and payable by Seller and
applied to reduce outstanding Aggregate SLOT Capital hereunder in accordance
with Sections 2.2 and 2.3 hereof), (iv) all amounts payable to reduce the
Aggregate SLOT Capital, if required, pursuant to Section 2.6, (v) all amounts
payable pursuant to Article X, if any, and (vi) all Default Fees (all of the
foregoing in clauses (i)-(vi), collectively, the “Recourse Obligations"). If
Seller fails to pay any of the Recourse Obligations when due: (a) a Settlement
Date shall occur, and (b) Seller agrees to pay, on demand but subject to the
Intercreditor Agreement, the Default Fee on the unpaid portion of such Recourse
Obligation until paid in full. Notwithstanding the foregoing, no provision of
this Agreement or the SLOT Fee Letter shall require the payment or permit the
collection of any amounts hereunder in excess of the maximum permitted by
applicable law. If at any time Seller receives any Collections or is deemed to
receive any Collections, subject to the Intercreditor Agreement, Seller shall
immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the SLOT Purchaser and the First
Lien Purchasers.
     Section 2.2 Collections Prior to Amortization. Prior to the Amortization
Date, but subject to the Intercreditor Agreement, any Collections and/or Deemed
Collections received by the Servicer shall be set aside and held in trust by the
Servicer for the payment of any accrued and unpaid Aggregate SLOT Unpaids
hereunder and “Aggregate Unpaids” under (and as defined in) the First Lien
Receivables Purchase Agreement, for a Reinvestment as provided in this
Section 2.2 and under the First Lien Receivables Purchase Agreement or to reduce
the Aggregate SLOT Capital outstanding in accordance with Section 1.3 hereunder
and under the First Lien Receivables Purchase Agreement. If at any time any
Collections are received by the Servicer prior to the Amortization Date: (i) the
Servicer shall set aside (x) the amount of Collections, if any, required to be
set aside pursuant to the terms of the First Lien Receivables Purchase Agreement
and (ii) Seller hereby requests, and the SLOT Purchaser is hereby deemed to
make, simultaneously with such receipt, a reinvestment (each a “Reinvestment")
with its share of each and every remaining Collection received by the Servicer
(other than remaining Collections set aside to reduce the Aggregate SLOT Capital
outstanding in accordance with Section 1.3), such that after giving effect to
such Reinvestment, the amount of Aggregate SLOT Capital outstanding immediately
after such receipt and corresponding Reinvestment shall be equal to the amount
of Aggregate SLOT Capital immediately prior to such receipt. On each Settlement
Date prior to the occurrence of the Amortization Date, the Servicer shall apply
the amounts set aside during the period since the prior Settlement Date that
have not been subject to a Reinvestment or used for an Aggregate SLOT Reduction
pursuant to Section 1.3 or pursuant to the First Lien Receivables Purchase
Agreement, as set forth in Section 4.1(a) of the Intercreditor Agreement.

3



--------------------------------------------------------------------------------



 



Amounts paid to the SLOT Agent in accordance with Section 4.1(a) of the
Intercreditor Agreement shall be allocated by the SLOT Agent to reduce the
Aggregate SLOT Unpaids as provided in the Intercreditor Agreement. If Aggregate
SLOT Capital, Yield and other Recourse Obligations under this Agreement shall be
reduced to zero, any additional Collections received by the Servicer shall be
remitted from the Servicer to Seller on such Settlement Date.
     Section 2.3 Collections Following Amortization. On the Amortization Date
and on each day thereafter, subject to the Intercreditor Agreement, the Servicer
shall set aside and hold in trust for the SLOT Purchaser, all Collections
received on each such day and an additional amount for the payment of any
accrued and unpaid Recourse Obligations owed by Seller and not previously paid
by Seller in accordance with Section 2.1. On and after the Amortization Date but
subject to the Intercreditor Agreement, the Servicer shall, upon the request
from time to time by (or pursuant to standing instructions from) the SLOT Agent
or pursuant to Section 1.3 apply such set aside amounts to reduce Aggregate SLOT
Capital and any other Aggregate SLOT Unpaids.
     Section 2.4 Application of Collections. Collections set aside in accordance
with Section 2.3 shall be applied on each Settlement Date as set forth in
Section 4.1(b) of the Intercreditor Agreement. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds in the following order of priority (or, on any
Settlement Date on or prior to the Amortization Date, in the order of priority
set forth in Section 4.1(a) of the Intercreditor Agreement):
     first, to the SLOT Agent in reimbursement of its reasonable costs of
collection and enforcement of this Agreement on behalf of the SLOT Purchaser
(including, without limitation, in reimbursement of reasonable fees and expenses
of its legal counsel, in connection with such collection and enforcement),
     second, to the SLOT Purchaser, in payment of all accrued and unpaid fees
under the SLOT Fee Letter and Yield when and as due,
     third, to the SLOT Purchaser, in reduction (if applicable) of Aggregate
SLOT Capital,
     fourth, to the SLOT Purchaser, in payment of all other unpaid Recourse
Obligations owing to it, and
     fifth, after the Aggregate SLOT Unpaids have been indefeasibly reduced to
zero, to Seller.
     Section 2.5 Payment Rescission. No payment of any of the Aggregate SLOT
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the SLOT Purchaser the full amount thereof, plus the Default Fee from the
date of any such rescission, return or refunding.

4



--------------------------------------------------------------------------------



 



     Section 2.6 Maximum SLOT Interests. Seller shall ensure that the SLOT
Interests do not exceed in the aggregate 100%. If the aggregate of the SLOT
Interests exceeds 100%, Seller shall determine the amount that must be applied
to the reduction of SLOT Capital of the SLOT Interests to eliminate such excess
(the “Mandatory SLOT Reduction Amount"), and Seller shall pay, from funds
available to Seller under Sections 2.2 and 2.3, to the SLOT Purchaser, not later
than the next Business Day, the Mandatory SLOT Reduction Amount.
     Section 2.7 Clean Up Call. Subject to the Intercreditor Agreement:
(a) Servicer shall have the right (after providing the SLOT Agent with not less
than two (2) Business Days’ prior written notice), at any time following the
reduction of the Aggregate SLOT Capital to a level that is less than 10.0% of
the original SLOT Purchase Limit, to purchase from the SLOT Agent to the extent
of available Collections for this purpose, all, but not less than all, of the
then outstanding SLOT Interests; and (b) the aggregate purchase price in respect
thereof shall be an amount equal to the Aggregate SLOT Unpaids through the date
of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against the SLOT Purchaser or the SLOT Agent.
ARTICLE III.
[RESERVED]
ARTICLE IV.
FUNDING
     Section 4.1 Yield Accrual. SLOT Capital shall accrue Yield for each day
during each Accrual Period at LMIR at all times while it is available and
otherwise, at the Alternate Base Rate.
     Section 4.2 Yield Payments. On each Monthly Payment Date, Seller shall pay
to the SLOT Agent an aggregate amount equal to the accrued and unpaid Yield for
the Accrual Period then most recently ended in accordance with Article II.
     Section 4.3 Suspension of LMIR. If, on any day, the SLOT Purchaser shall
have determined (which determination shall be conclusive and binding on Seller)
that (a) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining LMIR, or (b) LMIR will not
adequately and fairly reflect the cost of acquiring or maintaining a SLOT
Interest at such rate, the SLOT Purchaser shall give fax or telephonic notice
thereto to Seller as soon as practicable thereafter, and all SLOT Capital shall
instead accrue Yield at the Alternate Base Rate until such notice is withdrawn.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of the Seller Parties. Each
Seller Party hereby represents and warrants to the SLOT Agent and the SLOT
Purchaser, as to itself, as of the

5



--------------------------------------------------------------------------------



 



date hereof and as of the date of each Incremental SLOT Purchase and the date of
each Reinvestment that:
          (a) Corporate Existence and Power. Such Seller Party is a corporation
duly organized, validly existing and in good standing under the laws of Delaware
and no other state or jurisdiction, and such jurisdiction must maintain a public
record showing the organization to have been organized. Such Seller Party is
duly qualified to do business and is in good standing as a foreign corporation,
and has and holds all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
          (c) No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization

6



--------------------------------------------------------------------------------



 



or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the SLOT Agent or the SLOT
Purchaser for purposes of or in connection with this Agreement, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by such Seller Party or any of its
Affiliates to the SLOT Agent or the SLOT Purchaser will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and will not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein,
taken as a whole, not misleading.
          (h) Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Exchange Act.
          (i) Good Title. Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except for Adverse
Claims created by the Transaction Documents and the First Lien Adverse Claims.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest in each Receivable, its
Collections and the Related Security.
          (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the SLOT Agent for the benefit of the SLOT
Purchaser (and the SLOT Agent for the benefit of the SLOT Purchaser shall
acquire from Seller) a valid and perfected second priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except for Adverse Claims created by the Transaction
Documents and the First Lien Adverse Claims. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
SLOT Agent’s (on behalf of the SLOT Purchaser) ownership or security interest in
the Receivables, the Related Security and the Collections. Such Seller Party’s
jurisdiction of organization is a jurisdiction whose law generally requires
information concerning the existence of a nonpossessory security interest to be
made generally available in a filing, record or registration system as a
condition or result of such a security interest’s obtaining priority over the
rights of a lien creditor which respect to collateral.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of such Seller Party and the offices
where it keeps all of its Records are located at the address(es) listed on
Exhibit III or such other locations of which the SLOT Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Seller’s Federal Employer
Identification Number is correctly set forth on Exhibit III.

7



--------------------------------------------------------------------------------



 



          (l) Collections. The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV. Seller
has not granted any Person, other than the Administrative Agent as contemplated
by this Agreement and the Intercreditor Agreement, dominion and control of any
Lock-Box or Collection Account, or the right to take dominion and control of any
such Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.
          (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that since December 31, 2009, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectability of the Receivables generally or any
material portion of the Receivables.
          (n) Names. The name in which Seller has executed this Agreement is
identical to the name of Seller as indicated on the public record of its state
of organization which shows Seller to have been organized. In the past five
(5) years, Seller has not used any corporate names, trade names or assumed names
other than the name in which it has executed this Agreement and the names set
forth on Exhibit VI to the First Lien Receivables Purchase Agreement.
          (o) Ownership of Seller. Tenneco Operating owns, directly or
indirectly, 100% of the issued and outstanding capital stock of Seller. Such
capital stock is validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Seller.
          (p) Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
          (q) Compliance with Law. Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Such Seller Party
has complied with the Credit and Collection Policy with regard to each
Receivable and in all material respects with the related Contract, and has not
made any change to such Credit and

8



--------------------------------------------------------------------------------



 



Collection Policy, except such change as to which the SLOT Agent has been
notified in accordance with Section 7.1(a)(vii).
          (s) Payments to the Applicable Originator. With respect to each
Receivable transferred to Seller under a Receivables Sale Agreement by the
applicable Originator, Seller has given reasonably equivalent value to such
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt. No transfer by any Originator of any Receivable
under its Receivables Sale Agreement is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
          (t) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (u) Eligible Receivables. Each Receivable included in the Net
Receivables Balance as an Eligible Receivable on the date of its purchase under
the applicable Receivables Sale Agreement was an Eligible Receivable on such
purchase date.
          (v) Aggregate SLOT Interests. Seller has determined that, immediately
after giving effect to each purchase hereunder, the aggregate SLOT Interests
shall not exceed 100%.
          (w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the applicable Receivables Sale
Agreement does not jeopardize the true sale analysis.
          (x) Solvency. After giving effect to (i) the purchase by the Seller of
Receivables under the Receivables Sale Agreements, (ii) the sale of SLOT
Interests hereunder to occur on such date and to the application of the proceeds
therefrom and (iii) the sale of “Purchaser Interests” under (and as defined in)
the First Lien Receivables Purchase Agreement to occur on such date and
application of the proceeds therefrom, the Seller is and will be Solvent.
     Section 5.2 SLOT Purchaser Representations and Warranties. The SLOT
Purchaser hereby represents and warrants to the SLOT Agent and the Seller
Parties that:
          (a) Existence and Power. It is a banking association duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all corporate power to perform its obligations hereunder.
          (b) No Conflict. The execution and delivery by it of this Agreement
and the performance of its obligations hereunder are within its corporate
powers, have been duly authorized by all necessary corporate action, do not
contravene or violate (i) its articles of association or by-laws, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or any of its property is bound,
or (iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its

9



--------------------------------------------------------------------------------



 



property, and do not result in the creation or imposition of any Adverse Claim
on its assets. This Agreement has been duly authorized, executed and delivered
by the SLOT Purchaser.
          (c) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by the SLOT
Purchaser of this Agreement and the performance of its obligations hereunder.
          (d) Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of the SLOT Purchaser enforceable against the SLOT Purchaser
in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
ARTICLE VI.
CONDITIONS OF PURCHASES
     Section 6.1 Conditions Precedent to Amendment and Restatement. The
effectiveness of the amendment and restatement evidenced hereby is subject to
the conditions precedent that (a) the SLOT Agent shall have received on or
before the date of such purchase those documents listed on Schedule B and
(b) the SLOT Agent shall have received all fees and expenses required to be paid
on such date pursuant to the terms of this Agreement and the SLOT Fee Letter.
     Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a SLOT Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) the Servicer shall have delivered to the
SLOT Agent on or prior to the date of such purchase or Reinvestment, in form and
substance satisfactory to the SLOT Agent, all Settlement Reports as and when due
under Section 8.5; (b) the Facility Termination Date shall not have occurred;
(c) the SLOT Agent shall have received such other approvals, opinions or
documents as it may reasonably request, provided, however, that the SLOT Agent
shall not request additional approvals, opinions or documents pursuant to this
Section unless there has been a change in applicable law; (d) Wells Fargo shall
be a “Committed Purchaser” party to and as defined in the First Lien Receivables
Purchase Agreement, provided, however, that this clause (d) shall not be a
condition precedent in the event that Wells Fargo (i) is removed as a “Committed
Purchaser” (as defined in the First Lien Receivables Purchase Agreement)
pursuant to Section 13.2 thereof or (ii) assigns its interest in the First Lien
Receivables Purchase Agreement pursuant to Section 12 thereof; and (e) on the
date of each such Incremental SLOT Purchase or Reinvestment, the following
statements shall be true (and acceptance of the proceeds of such Incremental
SLOT Purchase or Reinvestment shall be deemed a representation and warranty by
Seller that such statements are then true):
               (i) the representations and warranties set forth in Section 5.1
excluding, in the case of any Reinvestment, Section 5.1(e) (except as it relates
to a Material Adverse Effect of the of the type described in clause (iii) of the
definition of such term) or

10



--------------------------------------------------------------------------------



 



Section 5.1(m), are true and correct on and as of the date of such Incremental
SLOT Purchase or Reinvestment as though made on and as of such date;
               (ii) no event has occurred and is continuing, or would result
from such Incremental SLOT Purchase or Reinvestment, that will constitute (A) in
the case of an Incremental SLOT Purchase, an Amortization Event or a Potential
Amortization Event and (B) in the case of a Reinvestment, an Amortization Event;
               (iii) (x) the Aggregate SLOT Capital does not exceed the SLOT
Purchase Limit and (y) the “Aggregate Capital” under (and as defined in) the
First Lien Receivables Purchase Agreement does not exceed the “Purchase Limit”
under (and as defined in) the First Lien Receivables Purchase;
               (iv) (x) the aggregate SLOT Interests do not exceed 100%, and
(y) the aggregate “Purchaser Interests” under (and as defined in) the First Lien
Receivables Purchase do not exceed 100%; and
               (v) for Incremental Purchases and Reinvestments occurring on or
after April 12, 2010, the SLOT Agent shall have received a written
acknowledgement from each Collection Bank consenting to a potential future
assignment by the First Lien Agent to the SLOT Agent of all of the First Lien
Agent’s rights under each Collection Account Agreement to which such Collection
Bank is a party.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the SLOT Agent or the SLOT Purchaser, occur automatically on each
day that the Servicer shall receive any Collections without the requirement that
any further action be taken on the part of any Person and notwithstanding the
failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of the SLOT Agent, which right may be exercised at any time, to rescind
the related purchase and direct Seller to pay to the SLOT Agent for the benefit
of the SLOT Purchaser an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.
ARTICLE VII.
COVENANTS
     Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate SLOT Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the SLOT Agent:
               (i) Annual Reporting. (A) As soon as available, but in any event
within 90 days after the end of each fiscal year of Performance Guarantor, a
copy of the audited consolidated balance sheet of Performance Guarantor and its
consolidated Subsidiaries as at the

11



--------------------------------------------------------------------------------



 



end of such year and the related audited consolidated statements of income and
of cash flows (or such other similar or additional statement then requested by
the SEC for annual reports filed pursuant to the Exchange Act) for the such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, or other
material qualification of exception, by independent public accountants of
nationally recognized standing, and (B) as soon as available, but in any event
within 105 days after the end of each fiscal year of Seller, a copy of the
unaudited balance sheet of Seller as at the end of such year and the related
unaudited statements of income and of cash flows for the such year, setting
forth, in each case, in comparative form the figures for the previous year, if
applicable, certified by an Authorized Officer of Seller.
               (ii) Quarterly Reporting. (A) As soon as available, but in any
event not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of Performance Guarantor, the unaudited consolidated
balance sheet of Performance Guarantor and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows (or such other or similar or additional statement then
required by the SEC for quarterly reports filed pursuant to the Exchange Act)
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by Performance Guarantor’s chief executive officer,
president or chief financial officer, and (B) as soon as available, but in any
event not later than 60 days after the end of each of the first three quarterly
periods of each fiscal year of Seller, analogous unconsolidated unaudited
statements for Seller, certified by an Authorized Officer of Seller.
               (iii) Compliance Certificate. Together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit V signed by an Authorized Officer of Performance Guarantor or
Seller, as applicable, and dated the date of such annual financial statement or
such quarterly financial statement, as the case may be.
               (iv) Shareholders Statements and Reports. Promptly upon the
furnishing thereof to the shareholders of such Seller Party copies of all
financial statements, reports and proxy statements so furnished.
               (v) S.E.C. Filings. Within 60 days after the end of each of the
first three (3) fiscal quarters of Performance Guarantor, a narrative discussion
and analysis of the financial condition and results of operations of Performance
Guarantor and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year (or such other or
similar additional statement then required by the SEC for quarterly reports
filed pursuant to the Exchange Act); and within five days after the same are
filed, copies of all financial statements and reports that Performance Guarantor
may make to, or file with, the SEC.
               (vi) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the SLOT Agent or the SLOT Purchaser, copies of the same.

12



--------------------------------------------------------------------------------



 



               (vii) Change in Credit and Collection Policy. At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectability of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the SLOT Agent’
consent thereto.
               (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
SLOT Agent may from time to time reasonably request in order to protect the
interests of the SLOT Agent and the SLOT Purchaser under or as contemplated by
this Agreement.
          (b) Notices. Such Seller Party will notify the SLOT Agent in writing
of any of the following promptly upon learning of the occurrence thereof (or at
such other specified time), describing the same and, if applicable, the steps
being taken with respect thereto:
               (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event,
accompanied by a statement of an Authorized Officer of such Seller Party.
               (ii) Judgment and Proceedings. (A) (1) The entry against the
Performance Guarantor or any of its Subsidiaries (other than Seller) of one or
more judgments or decrees involving in the aggregate for the Performance
Guarantor and such Subsidiaries a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against the Performance Guarantor or any
of its Subsidiaries (other than Seller) which, if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.
               (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
               (iv) Purchase Termination Date. The occurrence of the “Purchase
Termination Date” under (and as defined in) any Receivables Sale Agreement.
               (v) Defaults Under Other Agreements. The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
such Seller Party is a debtor or an obligor.
               (vi) Downgrade of Tenneco Automotive. Any downgrade in the rating
of any Indebtedness of Tenneco Automotive by Standard & Poor’s Ratings Service,
a division of the McGraw-Hill Companies, or by Moody’s Investors Service, Inc.,
setting forth the Indebtedness affected and the nature of such change.

13



--------------------------------------------------------------------------------



 



               (vii) Appointment of Independent Director. The decision to
appoint a new director of the Seller as the “Independent Director” for purposes
of this Agreement, such notice to be issued not less than ten (10) days prior to
the effective date of such appointment and to contain a certification by an
Authorized Officer of the Seller that the designated Person satisfies the
criteria set forth in the definition of “Independent Director” contained herein.
               (viii) First Lien Receivables Purchase Agreement.
                    (A) The occurrence of each “Amortization Event” and each
“Potential Amortization Event” under (and as defined in) the First Lien
Receivables Purchase Agreement, accompanied by a statement of an Authorized
Officer of such Seller Party.
                    (B) Written notice and a copy of any request (1) to increase
or reduce the “Purchase Limit” or any “Commitment” under (and as defined in) the
First Lien Receivables Purchase Agreement, or (2) to amend or otherwise modify
the definitions of “Net Receivables Balance,” “Aggregate Reserves” or any
component of either of the foregoing definitions, in each case, concurrently
with delivery of such request to the First Lien Agent.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted.
          (d) Audits. Such Seller Party will furnish to the SLOT Agent from time
to time such information with respect to it and the Receivables as the SLOT
Agent may reasonably request. Such Seller Party will, from time to time during
regular business hours as requested by the SLOT Agent, acting together, upon
reasonable notice and at the sole cost of such Seller Party, permit a single
firm acting for the SLOT Agent and the First Lien Agent: (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Person for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Receivables and the Related Security or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts and, in each case, with any of the officers or employees of
Seller or the Servicer having knowledge of such matters (the procedures
described in the foregoing clauses (i) and (ii) are referred to herein as an
“Audit"); provided, however, that until the Discharge of First Lien Obligations,
the SLOT Agent shall not conduct any Audit other than such Audits conducted in
consultation with the “Agents” under (and as defined in) the First Lien
Receivables Purchase Agreement and, in any event, Audits shall be limited to not
more than two per calendar year in the aggregate pursuant to the First Lien
Receivables Purchase Agreement and the Second Lien Receivables Purchase
Agreement, collectively, so long as (i) no Amortization Event has occurred and
is continuing and (ii) the immediately preceding Audit was satisfactory to the
SLOT Agent in all material respects.

14



--------------------------------------------------------------------------------



 



          (e) Keeping and Marking of Records and Books.
               (i) The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the SLOT Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
               (ii) Such Seller Party will: (A) on or prior to the date hereof,
mark its master data processing records and other books and records relating to
the SLOT Interests with a legend, acceptable to the SLOT Agent, describing the
SLOT Interests and (B) upon the request of the SLOT Agent following the
occurrence and during the continuance of any Amortization Event: (x) mark each
Contract constituting an instrument or chattel paper with a legend describing
the SLOT Interests and (y) deliver to the SLOT Agent all Contracts (including,
without limitation, all multiple originals of any such Contract) relating to the
Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy. Such
Seller Party will timely and fully (i) perform and comply with all material
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.
          (g) Performance and Enforcement of Receivables Sale Agreement. Seller
will, and will require the applicable Originator to, perform each of their
respective obligations and undertakings under and pursuant to the applicable
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under such Receivables Sale Agreement. Seller will
take all actions to perfect and enforce its rights and interests (and the rights
and interests of the SLOT Agent and the SLOT Purchaser as assignees of Seller)
under the Receivables Sale Agreements as the SLOT Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreements.
          (h) Ownership. Seller will, and will require the Originators to, take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections purchased under the Receivables Sale
Agreements irrevocably in Seller, free and clear of any Adverse Claims other
than Adverse Claims in favor of the SLOT Agent and the SLOT Purchaser and the
First Lien Adverse Claims (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s interest in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence the interest of Seller
therein as the SLOT Agent may reasonably request), and (ii) establish and
maintain, in favor of the SLOT Agent, for the benefit of the SLOT Purchaser, a
valid and perfected second priority undivided percentage ownership interest
(and/or a valid and

15



--------------------------------------------------------------------------------



 



perfected second priority security interest) in all Receivables, Related
Security and Collections to the full extent contemplated herein, free and clear
of any Adverse Claims other than the First Lien Adverse Claims or Adverse Claims
in favor of the SLOT Agent for the benefit of the SLOT Purchaser (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the SLOT Agent’s (for the benefit of the
SLOT Purchaser) interest in such Receivables, Related Security and Collections
and such other action to perfect, protect or more fully evidence the interest of
the SLOT Agent for the benefit of the SLOT Purchaser as the SLOT Agent may
reasonably request).
          (i) SLOT Purchaser’s Reliance. Seller acknowledges that the SLOT
Purchaser is entering into the transactions contemplated by this Agreement in
reliance upon Seller’s identity as a legal entity that is separate from each of
the Tenneco Automotive Entities. Therefore, from and after the date of execution
and delivery of this Agreement, Seller shall take all reasonable steps,
including, without limitation, all steps that the SLOT Agent or Purchaser may
from time to time reasonably request, to maintain Seller’s identity as a
separate legal entity and to make it manifest to third parties that Seller is an
entity with assets and liabilities distinct from those of each of the Tenneco
Automotive Entities and not just a division of any of the Tenneco Automotive
Entities. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein:
                    (A) Seller will at all times have a board of directors
consisting of at least two members, at least one member of which is an
Independent Director, and shall compensate the Independent Director from its own
funds;
                    (B) Seller will maintain its own telephone number,
stationery, and other business forms separate from those of any other Person
(including each Tenneco Automotive Entity) and will conduct business in its own
name except that, as a general matter, Obligors will not be informed in the
first instance that Tenneco Operating is acting on behalf of Seller as servicer;
                    (C) Seller will conduct its business at an office separate
from the offices of the Originators (which however, may be within the premises
of and leased (at a fair market rent) from a Tenneco Automotive Entity in which
case such office will be clearly identified (by signage or otherwise));
                    (D) Seller will require that any consolidated financial
statements of the Tenneco Automotive Entities that include Seller will contain a
footnote to the effect that the Originators have sold the Receivable Assets to
Seller, which is a separate legal entity and which has then entered into this
Agreement. Separate unaudited balance sheets and statements of income and cash
flows (with no footnote disclosures) will also be prepared for Seller. In
addition to the aforementioned footnote to any consolidated financial statement,
Seller will take (or require the Originators to take) certain actions to
disclose publicly Seller’s separate existence and the transactions, including,
without limitation, through the filing of UCC financing statements. Seller will
not conceal or permit the Originators to conceal from any interested party any
transfers contemplated by the Transaction Documents, although Obligors will not
be affirmatively informed in the first instance of the transfer of their
obligations;

16



--------------------------------------------------------------------------------



 



                    (E) Seller will ensure that any allocations of direct,
indirect or overhead expenses for items shared between Seller and any Tenneco
Automotive Entity that are not included as part of the Servicing Fee under (and
as defined in) the First Lien Receivables Purchase Agreement) will be made among
such entities to the extent practical on the basis of actual use or value of
services rendered and otherwise on a basis reasonably related to actual use or
the value of services rendered;
                    (F) Except as provided in paragraph (E) above regarding the
allocation of certain shared overhead items, Seller will pay its own operating
expenses and liabilities from its own funds;
                    (G) Seller will ensure that each of the Tenneco Automotive
Entities, on the one hand, and Seller, on the other hand, maintain its assets
and liabilities in such a manner that it is not costly or difficult to
segregate, ascertain or otherwise identify Seller’s individual assets and
liabilities from those of the other or from those of any other person or entity.
Except as set forth below, Seller will maintain its own books of account and
corporate records separate from the Tenneco Automotive Entities. Seller will not
commingle or pool its funds (or other assets) or liabilities with those of any
except as specifically provided in this Agreement with respect to the temporary
commingling of collections of the Receivable Assets and except with respect to
Servicer’s retention of Records pertaining to the Receivable Assets. Seller will
not maintain joint bank accounts or other depository accounts to which any
Tenneco Automotive Entity (other than solely in their capacity as Servicer or,
as applicable, a permitted designee of Servicer) has independent access;
                    (H) Seller will strictly observe, and will require each of
the Tenneco Automotive Entities to strictly observe, corporate formalities,
including with respect to its dealings with each other, and will do all things
reasonably necessary to ensure that no transfer of assets between any
Originator, on the one hand, and Seller, on the other hand, is made without
adherence to corporate formalities;
                    (I) All distributions made by Seller to Tenneco Operating as
its sole shareholder shall be made in accordance with applicable law;
                    (J) Seller will not enter into any transaction with any of
the Tenneco Automotive Entities, even if permitted (although not expressly
provided for in) the Transaction Documents, unless such transaction is fair and
equitable to Seller, on the one hand, and such Tenneco Automotive Entity on the
other hand, and is of the type of transaction that would be entered into by a
prudent Person in the position of Seller vis à vis such Tenneco Automotive
Entity and that is on terms that are at least favorable as may be obtained from
a Person who is not Tenneco Automotive Entity;
                    (K) Seller will (1) comply in all material respects with its
certificate of incorporation and by-laws, (2) operate its business and
activities such that: (A) it does not engage in any business or activity of any
kind, or enter into any transaction or indenture, mortgage, instrument,
agreement, contract, lease or other undertaking, other than the transactions
authorized by this Agreement and the Receivables Sale Agreement; and (B) it does
not create, incur, guarantee, assume or suffer to exist any indebtedness or
other liabilities,

17



--------------------------------------------------------------------------------



 



whether direct or contingent, other than (i) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (ii) the incurrence of obligations under this
Agreement, (iii) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the related Originator thereunder
for the purchase of Receivables under the Receivables Sale Agreement, (iv) the
incurrence of obligations under the First Lien Receivables Purchase Agreement,
and (v) the incurrence of operating expenses in the ordinary course of business
of the type otherwise contemplated by this Agreement; and
                    (L) Seller will maintain its corporate charter in conformity
with this Agreement, such that (1) it does not amend, restate, supplement or
otherwise modify its certificate or articles of incorporation or by-laws in any
respect that would impair its ability to comply with the terms or provisions of
any of the Transaction Documents, including, without limitation, Section 7.1(i)
of this Agreement; and (2) for so long as this Agreement is in effect, its
certificate or articles of incorporation, (x) contains a definition of
“Independent Director” identical to the definition of such term contained in the
First Lien Receivables Purchase Agreement, (y) provides for not less than ten
(10) days’ prior written notice to the secured creditors of the Seller (which
notice requirement, for purposes of all the Transaction Documents, shall be
satisfied if such prior written notice is delivered to the SLOT Agent) of the
replacement or appointment of any director that is to serve or is then serving
as an Independent Director for purposes of this Agreement, which notice shall
contain a certification by an Authorized Officer of the Seller that the
designated Person satisfies the criteria set forth in the definition of
“Independent Director” contained in the First Lien Receivables Purchase
Agreement and (z) requires as a condition precedent to giving effect to such
replacement or appointment that the Seller shall have received written
acknowledgement from such creditors that in their reasonable judgment the
designated Person satisfies the criteria set forth in the definition of
“Independent Director” contained herein (which acknowledgement shall not be
unreasonably withheld and shall be promptly provided after receipt of notice by
the SLOT Agent from the Seller and, for purposes of all the Transaction
Documents, shall be satisfied if such acknowledgement is received by the Seller
from the SLOT Agent).
          (j) Collections. Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the SLOT Agent, the
SLOT Purchaser, the First Lien Agent and the First Lien Purchasers. Seller will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except, subject to
the Intercreditor Agreement, to the First Lien Agent as contemplated by the
First Lien Receivables Purchase Agreement or the SLOT Agent as contemplated by
this Agreement.

18



--------------------------------------------------------------------------------



 



          (k) Taxes. Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and, in each case, for which adequate reserves in accordance with
GAAP shall have been set aside on its books. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of the SLOT Agent or the SLOT Purchaser.
          (l) Payment to the Applicable Originator. With respect to any
Receivable purchased by Seller from an Originator, such sale shall be effected
under, and in strict compliance with the terms of, the applicable Receivables
Sale Agreement, including, without limitation, the terms relating to the amount
and timing of payments to be made to such Originator in respect of the purchase
price for such Receivable.
     Section 7.2 Negative Covenants of the Seller Parties. Until the date on
which the Aggregate SLOT Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
          (a) Name Change, Offices and Records. Such Seller Party will not
(i) change its name, identity or corporate structure (within the meaning of
Article 9 of any applicable enactment of the UCC) or at any time while the
location of its chief executive office is relevant to perfection of any interest
in the Receivables, relocate its chief executive office or (ii) change any
office where Records are kept, unless it shall have: (A) given the SLOT Agent at
least forty-five (45) days’ prior written notice thereof and (B) delivered to
the SLOT Agent all financing statements, instruments and other documents
requested by the SLOT Agent in connection with such change or relocation.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the SLOT Agent pursuant to Section 8.2(b), such Seller Party will
not add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the SLOT Agent shall have received, at least ten (10)
days before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not, without the SLOT Agent’s consent, make any change to the
Credit and Collection Policy that could reasonably be expected to adversely
affect the collectability of the Receivables or decrease the credit quality of
any newly created Receivables. Except as provided in Section 8.2(d), the
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

19



--------------------------------------------------------------------------------



 



          (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the SLOT Agent and the SLOT
Purchaser provided for herein and the First Lien Adverse Claims), and Seller
will defend the right, title and interest of the SLOT Agent and the SLOT
Purchaser in, to and under any of the foregoing property, against all claims of
third parties claiming through or under Seller or any Originator. Seller will
not create or suffer to exist any mortgage, pledge, security interest,
encumbrance, lien, charge or other similar arrangement on any of its inventory.
          (e) Net Receivables Balance; Aggregate SLOT Interests. At no time
prior to the Amortization Date shall Seller permit (i) the Net Receivables
Balance to be less than an amount equal to the sum of (A) the Aggregate Capital
plus (B) the Aggregate Reserves, or (ii) the aggregate SLOT Interests to exceed
100%.
          (f) Termination Date Determination. Seller will not designate the
“Termination Date” (as such term is defined in any Receivables Sale Agreement),
or send any written notice to the Originators in respect thereof, without the
prior written consent of the SLOT Agent, except with respect to the occurrence
of such Termination Date arising pursuant to Section 5.1(d) of any Receivables
Sale Agreement.
          (g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to maintain the Required Capital
Amount.
          (h) Amendments to First Lien Transaction Documents. Seller will not
amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of the First Lien
Transaction Documents except for amendments, modifications and other changes
expressly permitted by the Intercreditor Agreement.
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
     Section 8.1 Designation of Servicer. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer")
so designated from time to time in accordance with this Section 8.1. Tenneco
Operating is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms of this Agreement. Subject to
the terms of the Intercreditor Agreement, following a Discharge of the First
Lien Obligations, the SLOT Agent may at any time when an Amortization Event has
occurred and is continuing designate as Servicer any Person to succeed Tenneco
Operating or any successor Servicer.

20



--------------------------------------------------------------------------------



 



     Section 8.2 Duties of Servicer.
          (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
          (b) The Servicer will instruct Seller or Obligors to pay all
Collections directly to a Lock-Box or Collection Account. The Servicer shall
effect a Collection Account Agreement substantially in the form of Exhibit VI to
the First Lien Receivables Purchase Agreement with each bank party to a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
          (c) The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and the SLOT Purchaser their
respective shares of the Collections in accordance with Article II. Subject to
the Intercreditor Agreement, the Servicer shall, upon the request of the SLOT
Agent after the occurrence and during the continuance of an Amortization Event,
segregate, in a manner acceptable to the SLOT Agent, all cash, checks and other
instruments received by it from time to time constituting Collections from the
general funds of the Servicer or Seller prior to the remittance thereof in
accordance with Article II. If the Servicer shall be required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit with a bank designated by the SLOT Agent such allocable share of
Collections of Receivables set aside for the SLOT Purchaser as soon as possible,
but no later than two (2) Business Days following receipt by the Servicer of
such Collections, duly endorsed or with duly executed instruments of transfer.
          (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or
Charged-Off Receivable or limit the rights of the SLOT Agent or the SLOT
Purchaser under this Agreement. Notwithstanding anything to the contrary
contained herein at any time that an Amortization Event has occurred and is
continuing, the SLOT Agent shall have the absolute and unlimited right to direct
the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.
          (e) The Servicer shall hold in trust for Seller and the SLOT Purchaser
all Records that (i) evidence or relate to the Receivables, the related
Contracts and Related Security or (ii) are otherwise necessary or desirable to
collect the Receivables and shall, as soon as practicable upon demand of the
SLOT Agent, deliver or make available to the SLOT Agent all such Records, at a
place selected by the SLOT Agent. The Servicer shall, as soon as practicable
following receipt thereof turn over to Seller any cash collections or other cash
proceeds received with respect to Indebtedness not constituting Receivables. The
Servicer shall, from time to time

21



--------------------------------------------------------------------------------



 



at the request of the SLOT Purchaser, furnish to the SLOT Purchaser (promptly
after any such request) a calculation of the amounts set aside for the SLOT
Purchaser pursuant to Article II.
          (f) Any payment by an Obligor in respect of any indebtedness owed by
it to any Originator or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the SLOT Agent, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
     Section 8.3 Collection Notices. Subject to the Intercreditor Agreement and
after the Discharge of the First Lien Obligations, the SLOT Agent is authorized
at any time to date and to deliver to the Collection Banks the Collection
Notices. Seller hereby transfers to the SLOT Agent for the benefit of the SLOT
Purchaser, effective when the SLOT Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the SLOT Agent, and agrees that,
subject to the Intercreditor Agreement and after the Discharge of the First Lien
Obligations, the SLOT Agent shall be entitled after the occurrence and during
the continuance of an Amortization Event to (i) endorse Seller’s and the
applicable Originator’s name on checks and other instruments representing
Collections, (ii) enforce the Receivables, the related Contracts and the Related
Security and (iii) take such action as shall be necessary or desirable to cause
all cash, checks and other instruments constituting Collections of Receivables
to come into the possession of the SLOT Agent rather than Seller. If an
Originator identifies, to the satisfaction of the SLOT Agent, any remittances
received in any Lock-Box or Collection Account as not constituting Collections
or other proceeds of the Receivables and Related Security, the SLOT Agent shall
promptly remit (or instruct the applicable Collection Bank to remit) such
remittances to such Originator.
     Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the SLOT Agent and the SLOT Purchaser of their
rights hereunder shall not release the Servicer, any Originator or Seller from
any of their duties or obligations with respect to any Receivables or under the
related Contracts. The SLOT Purchaser shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
     Section 8.5 Portfolio Reports. The Servicer shall prepare and forward to
the SLOT Agent (i) on or before each Monthly Reporting Date, a Monthly Report
for the month then most recently ended, (ii) during each (A) Level Two Ratings
Period and (B) Level Three Ratings Period, unless at any time during any such
Level Three Ratings Period, the SLOT Agent shall have requested that Daily
Reports be delivered pursuant to the immediately succeeding clause (iii) of this
paragraph, on Monday of each week with respect to and as of the end of the
immediately preceding calendar week, a Weekly Report, (iii) during each Level
Three Ratings Period with respect to which the SLOT Agent shall have requested
that Daily Reports be delivered pursuant to this clause (iii) of this paragraph,
on each Daily Reporting Date with respect to and as of the preceding Business
Day, a Daily Report and (iv) at such times as the

22



--------------------------------------------------------------------------------



 



SLOT Agent shall request, a listing by Obligor of all Receivables together with
an aging of such Receivables. For purposes of this Section 8.5, if at any time,
Tenneco Automotive’s long-term debt ratings fall within different categories and
as a result thereof more than one Ratings Period then applies, the Ratings
Period corresponding to the lower long-term debt rating shall control.
ARTICLE IX.
AMORTIZATION EVENTS
     Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
          (a) Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due, and, except in the case of a payment of Capital,
such failure shall continue for five (5) consecutive days after the date when
due, provided that until the Discharge of the First Lien Obligations, any
failure to make any payment or deposit hereunder after the Amortization Date
(but only so long as no Amortization Event then exists other than pursuant to
this clause (a)(i)) shall not constitute an Amortization Event under this
Agreement,, or (ii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) of this paragraph (a) and
paragraph 9.1(e)) and such failure shall continue for ten (10) consecutive
Business Days after notice from Buyer or any of its assigns.
          (b) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; provided that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty which itself contains a materiality
threshold.
          (c) The Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall (i) default in making any payment of principal of
any Indebtedness (including any Contingent Obligation but excluding the
Indebtedness under the First Lien Receivables Purchase Agreement) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness (excluding the Indebtedness
under the First Lien Receivables Purchase Agreement) beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition related to any such Indebtedness (excluding the First
Lien Receivables Purchase Agreement) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Contingent Obligation)
to become payable; provided that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (c) shall not at any time constitute
an Amortization Event unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) or (iii) of this paragraph
(c) shall have occurred and be continuing with respect to Indebtedness the
aggregate

23



--------------------------------------------------------------------------------



 



outstanding principal amount of which exceeds in the aggregate $50,000,000 for
the Performance Guarantor and its Subsidiaries, taken as a whole.
          (d) (i) The Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee or other similar official for it or any substantial part of
its assets, or the Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Performance Guarantor,
any Seller Party or any of their respective Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Performance Guarantor, any Seller
Party or any of their respective Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Performance Guarantor, any Seller Party or any of their
respective Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above; or (v) the Performance Guarantor, any Seller
Party or any of their respective Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due.
          (e) (x) Seller shall fail to comply with the terms of Section 2.6
hereof or (y) the “Purchaser Interests” under (and as defined in) the First Lien
Receivables Purchase Agreement shall exceed 100% and such excess shall not have
been eliminated as of the close of business on the immediately succeeding
Business Day.
          (f) As at the end of any month:
               (i) the average of the Delinquency Ratio for each of the three
(3) months then most recently ended shall exceed 3.00%,
               (ii) the average of the Loss-to-Liquidation Ratio for each of the
three (3) months then most recently ended shall exceed 2.00%, or
               (iii) the average of the Dilution Ratio for each of the three
(3) months then most recently ended shall exceed 4.00% for any three-month
period.
          (g) A Change of Control shall occur.
          (h) (i) Seller or any Originator shall fail to observe any provision
of such Originator’s Receivables Sale Agreement, or (ii) Seller or any
Originator shall give up its rights

24



--------------------------------------------------------------------------------



 



under such Receivables Sale Agreement with regard to any failure of the type
described in clause (i) hereof.
          (i) (x) The Consolidated Net Leverage Ratio (as defined in the Tenneco
Credit Agreement) as at the last day of any period of four consecutive fiscal
quarters of Tenneco Automotive ending with any fiscal quarter during any period
set forth below shall exceed the ratio set forth below opposite use period:

          Period   Consolidated Net Leverage Ratio
First Quarter 2010
    5.50 to 1.00  
Second Quarter 2010
    5.00 to 1.00  
Third Quarter 2010
    4.75 to 1.00  
Fourth Quarter 2010
    4.50 to 1.00  
First Quarter 2011
    4.00 to 1.00  
Second Quarter 2011
    3.75 to 1.00  
Third and Fourth Quarters 2011
    3.50 to 1.00  
Fiscal Year 2012 and thereafter
    3.50 to 1.00  

          or
          (y) The Consolidated Interest Coverage Ratio (as defined in the
Tenneco Credit Agreement) for any period of four consecutive fiscal quarters of
Tenneco Automotive ending with any fiscal quarter during any period set forth
below to be less than the ratio set forth below opposite such period:

          Period   Consolidated Interest Coverage Ratio
First Quarter 2010
    2.00 to 1.00  
Second Quarter 2010
    2.25 to 1.00  
Third Quarter 2010
    2.30 to 1.00  
Fourth Quarter 2010
    2.35 to 1.00  
First Quarter 2011
    2.55 to 1.00  
Second Quarter 2011
    2.55 to 1.00  
Third and Fourth Quarters 2011
    2.55 to 1.00  
Fiscal Year 2012 and thereafter
    2.75 to 1.00  

          (j) [Reserved].
          (k) One or more judgments or decrees shall be entered against any
Seller Party or any of its Subsidiaries involving in the aggregate for the
Seller Parties and their Subsidiaries a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof.
          (l) The “Purchase Termination Date” under (and as defined in) any
Receivables Sale Agreement shall occur or any Originator shall for any reason
cease to transfer, or cease to have the legal capacity to transfer, or otherwise
be incapable of transferring Receivables to Seller under its Receivables Sale
Agreement.

25



--------------------------------------------------------------------------------



 



          (m) The “Amortization Date” shall have occurred under (and as defined
in) the First Lien Receivables Purchase Agreement pursuant to clause (ii) or
(iii) thereof.
          (n) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or the SLOT Agent for the
benefit of the SLOT Purchaser shall cease to have a valid and perfected second
priority security interest in the Receivables, the Related Security and the
Collections with respect thereto and the Collection Accounts.
          (o) Performance Guarantor shall fail to perform or observe any term,
covenant or agreement required to be performed by it under the Performance
Undertaking, or the Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.
          (p) Seller shall fail to perform or observe any term, covenant or
agreement required to be performed by it under the Intercreditor Agreement, or
the Intercreditor Agreement shall cease to be effective or to be the legally
valid, binding and enforceable obligation of the parties thereto, or the Seller
shall directly or indirectly contest in any manner the effectiveness, validity,
binding nature or enforceability of the Intercreditor Agreement.
          (q) Any Person shall be appointed as an Independent Director of the
Seller without prior notice thereof having been given to the SLOT Agent in
accordance with Section 7.1(b)(vii) of this Agreement or without the written
acknowledgement by the SLOT Agent that in their reasonable judgment such Person
satisfies the criteria set forth in the definition of “Independent Director”
contained herein.
     Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event and, in each case, subject to the Intercreditor Agreement,
the SLOT Agent may, take any of the following actions: (i) replace the Person
then acting as Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that upon the occurrence of an Amortization
Event described in Section 9.1(d)(ii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (iii) to the fullest extent permitted by applicable law, declare
that the Default Fee shall accrue with respect to any of the Aggregate SLOT
Unpaids outstanding at such time in lieu of any Yield that would otherwise be
accruing on such Aggregate SLOT Unpaids, (iv) if it has not already done so,
deliver the Collection Notices to the Collection Banks, and (v) notify Obligors
of the SLOT Purchaser’s interest in the Receivables. The aforementioned rights
and remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the SLOT Agent and the SLOT Purchaser, otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

26



--------------------------------------------------------------------------------



 



ARTICLE X.
INDEMNIFICATION
     Section 10.1 Indemnities by the Seller Parties. Without limiting any other
rights that the SLOT Agent or the SLOT Purchaser may have hereunder or under
applicable law, (A) Seller hereby agrees to indemnify (and subject to the
Intercreditor Agreement, pay upon demand to) each of the SLOT Agent and the SLOT
Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the SLOT Agent or the SLOT Purchaser) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by the SLOT Purchaser of an interest
in the Receivables, and (B) the Servicer hereby agrees to indemnify (and pay
upon demand to) each Indemnified Party for Indemnified Amounts awarded against
or incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder, excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):
          (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
          (b) Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
          (c) taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the SLOT Purchaser of SLOT Interests as a loan or loans by the
SLOT Purchaser to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the SLOT Purchaser to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the SLOT Agent and the
SLOT Purchaser for Indemnified Amounts relating to or resulting from:
               (i) any representation or warranty made by any Seller Party, any
Originator (or any officers of any such Person) or the Performance Guarantor
under or in connection with this Agreement, any other Transaction Document or
any other information or report delivered by any such Person pursuant hereto or
thereto, which shall have been false or incorrect in any respect when made or
deemed made;

27



--------------------------------------------------------------------------------



 



               (ii) the failure by Seller, the Servicer, any Originator or the
Performance Guarantor to comply with any applicable law, rule or regulation with
respect to any Receivable or Contract related thereto, or the nonconformity of
any Receivable or Contract included therein with any such applicable law, rule
or regulation or any failure of any Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract;
               (iii) any failure of Seller, the Servicer, any Originator or the
Performance Guarantor to perform its duties, covenants or other obligations in
accordance with the provisions of this Agreement or any other Transaction
Document;
               (iv) any products liability, personal injury or damage suit, or
other similar claim arising out of or in connection with merchandise, insurance
or services that are the subject of any Contract or any Receivable;
               (v) any dispute, claim, offset or defense (other than discharge
in bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
               (vi) the commingling of Collections of Receivables at any time
with other funds;
               (vii) the Transaction Documents, the transactions contemplated
thereby, the use of the proceeds of an Incremental SLOT Purchase or a
Reinvestment, the ownership of the SLOT Interests or any other investigation,
litigation or proceeding relating to Seller, the Servicer or any Originator in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
               (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
               (ix) any Amortization Event described in Section 9.1(d);
               (x) any failure of Seller to acquire and maintain legal and
equitable title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the applicable Originator, free and clear
of any Adverse Claim (other Adverse Claims created under the Transaction
Documents and the First Lien Adverse Claims); or any failure of Seller to give
reasonably equivalent value to such Originator under the applicable Receivables
Sale Agreement in consideration of the transfer by such Originator of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;
               (xi) any failure to vest and maintain vested in the SLOT Agent
for the benefit of the SLOT Purchaser, or to transfer to the SLOT Agent for the
benefit of the SLOT Purchaser, legal and equitable title to, and ownership of, a
second priority perfected undivided

28



--------------------------------------------------------------------------------



 



percentage ownership interest (to the extent of the SLOT Interests contemplated
hereunder) or security interest in the Receivables, the Related Security and the
Collections, free and clear of any Adverse Claim (except for Adverse Claims
created by the Transaction Documents and First Lien Adverse Claims);
               (xii) the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental SLOT Purchase or
Reinvestment or at any subsequent time;
               (xiii) any action or omission by any Seller Party which reduces
or impairs the rights of the SLOT Agent or the SLOT Purchaser with respect to
any Receivable or the value of any such Receivable;
               (xiv) any attempt by any Person to void any Incremental SLOT
Purchase or Reinvestment hereunder under statutory provisions or common law or
equitable action; and
               (xv) the failure of any Receivable included in the calculation of
the Net Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.
     Section 10.2 Increased Cost and Reduced Return If any Regulatory Change,
except for changes in the rate of tax on the overall net income of the SLOT
Purchaser or Affected Entity or taxes excluded by Section 10.1, (i) subjects the
SLOT Purchaser or any Affected Entity to any charge or withholding on or with
respect to this Agreement or the SLOT Purchaser’s or an Affected Entity’s
obligations under this Agreement, or on or with respect to the Receivables, or
changes the basis of taxation of payments to the SLOT Purchaser or any Affected
Entity of any amounts payable under this Agreement or (ii) imposes, modifies or
deems applicable any reserve, assessment, fee, tax, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, or liabilities of an Affected Entity or the SLOT Purchaser, or
credit extended by an Affected Entity or the SLOT Purchaser pursuant to this
Agreement or (iii) imposes any other condition affecting this Agreement and the
result of any of the foregoing is to increase the cost to an Affected Entity or
the SLOT Purchaser of performing its obligations under this Agreement, or to
reduce the rate of return on an Affected Entity’s or the SLOT Purchaser’s
capital as a consequence of its obligations under this Agreement, or to reduce
the amount of any sum received or receivable by an Affected Entity or the SLOT
Purchaser under this Agreement, or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it
then, subject to the Intercreditor Agreement, on the forty-fifth (45th) day
after demand by the SLOT Agent for the period of up to ninety (90) days prior to
the date on which such demand was made, Seller shall pay to the SLOT Agent, for
the benefit of the relevant Affected Entity or the SLOT Purchaser, such amounts
charged to such Affected Entity or the SLOT Purchaser or such amounts to
otherwise compensate such Affected Entity or the SLOT Agent for such increased
cost or such reduction; provided that in determining such amount, the SLOT Agent
will reasonably apportion such costs among Seller and the SLOT Agent’s other
customers with similarly-impacted receivables purchase or credit facilities. The
term “Regulatory Change” shall mean (i) the adoption after the date hereof of
any applicable

29



--------------------------------------------------------------------------------



 



law, rule or regulation (including any applicable law, rule or regulation
regarding capital adequacy) or any change therein after the date hereof,
(ii) any change after the date hereof in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency made or issued after the date
hereof, or (iii) the compliance after the date hereof, by any Affected Entity or
the SLOT Purchaser with the final rule titled Risk-Based Capital Guidelines;
Capital Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency.
          (b) A certificate of the SLOT Purchaser or Affected Entity setting
forth in reasonable detail the amount or amounts payable to the SLOT Agent or
Affected Entity pursuant to paragraph (a) of this Section 10.2 and explaining
the manner in which such amount was determined shall be delivered to the Seller
and shall be conclusive absent manifest error. The Seller shall pay the SLOT
Agent or Affected Entity the amount as due on any such certificate on the next
Settlement Date following receipt of such notice.
     Section 10.3 Other Costs and Expenses. Subject to the Intercreditor
Agreement, Seller shall pay to the SLOT Agent on demand all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, amendment,
delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder, including without
limitation, the cost of the SLOT Agent’s auditors auditing the books to the
extent permitted under Section 7.1(d), records and procedures of Seller,
reasonable fees and out-of-pocket expenses of a legal counsel for the SLOT Agent
(which such counsel may be employees of the SLOT Purchaser or the SLOT Agent)
with respect thereto and with respect to advising the SLOT Agent as to its
respective rights and remedies under this Agreement. Seller shall pay to the
SLOT Agent on demand any and all reasonable costs and expenses of the SLOT Agent
and the SLOT Purchaser, if any, including reasonable counsel fees and expenses
of a common legal counsel, or if such common legal counsel determines that it
cannot continue representation due to a business or ethical conflict and Wells
Fargo or an Affiliate thereof ceases to be the SLOT Agent or, if Wells Fargo or
an Affiliate thereof is the SLOT Agent, the SLOT Purchaser is an entity other
than or in addition to Wells Fargo or an Affiliate thereof, separate legal
counsel for the SLOT Agent, in connection with the enforcement of this Agreement
and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.

30



--------------------------------------------------------------------------------



 



ARTICLE XI.
THE SLOT AGENT
     Section 11.1 Appointment.
          (a) The SLOT Purchaser hereby irrevocably designates and appoints
Wells Fargo as SLOT Agent hereunder and under the other Transaction Documents to
which the SLOT Agent is a party, and authorizes the SLOT Agent to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
SLOT Agent by the terms of the Transaction Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the SLOT Agent shall not have any
duties or responsibilities, except those expressly set forth in the Transaction
Documents to which it is a party, or any fiduciary relationship with any other
Person, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the SLOT Agent shall be read into any
Transaction Document or otherwise exist against the SLOT Agent.
          (b) The provisions of this Article XI are solely for the benefit of
the SLOT Agent and the SLOT Purchaser, and neither the Seller nor the Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XI, except that this Article XI shall not affect any
obligations which the SLOT Agent or SLOT Purchaser may have to either the Seller
or the Servicer under the other provisions of this Agreement. This Article XI is
intended solely to govern the relationship between the SLOT Agent, on the one
hand, and the SLOT Purchaser, on the other.
          (c) In performing its functions and duties hereunder, the SLOT Agent
shall act solely as the agent of the SLOT Purchaser and does not assume and
shall not be deemed to have assumed any obligation or relationship of trust or
agency with or for the Seller or the Servicer or any of their respective
successors and assigns.
     Section 11.2 Delegation of Duties. The SLOT Agent may execute any of its
duties under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The SLOT Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.
     Section 11.3 Exculpatory Provisions. Neither the SLOT Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with this Agreement (except for its, their
or such Person’s own bad faith, gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the SLOT Purchaser for any recitals,
statements, representations or warranties made by the Seller contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received under or in connection with, this Agreement or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of either the Seller or the Servicer to perform its
respective

31



--------------------------------------------------------------------------------



 



obligations hereunder, or for the satisfaction of any condition specified in
Article VI, except receipt of items required to be delivered to the SLOT Agent.
The SLOT Agent shall not be under any obligation to the SLOT Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Seller or the Servicer.
     Section 11.4 Reliance by SLOT Agent. As between the SLOT Agent and the SLOT
Purchaser:
          (a) The SLOT Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telecopy or telex message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Seller or the Servicer), independent accountants and
other experts selected by the SLOT Agent. The SLOT Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of such of the SLOT Purchaser, as it shall
determine to be appropriate under the relevant circumstances, or it shall first
be indemnified to its satisfaction by the SLOT Purchaser against any and all
liability, cost and expense which may be incurred by it by reason of taking or
continuing to take any such action.
          (b) Any action taken by the SLOT Agent in accordance with
Section 11.4(a) shall be binding upon the SLOT Purchaser.
     Section 11.5 Notice of Seller Defaults. The SLOT Agent shall not be deemed
to have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event unless the SLOT Agent has received notice from the
SLOT Purchaser, the Seller or the Servicer referring to this Agreement, stating
that a Amortization Event or Potential Amortization Event has occurred hereunder
and describing such Amortization Event or Potential Amortization Event. In the
event that the SLOT Agent receives such a notice, it shall promptly give notice
thereof to the SLOT Purchaser. The SLOT Agent may exercise any rights and
remedies provided to the SLOT Agent under the Transaction Documents or at law or
equity with respect to such Amortization Event or Potential Amortization Event,
provided that the SLOT Agent is indemnified to its satisfaction by the SLOT
Purchaser against any and all liability, cost and expense which may be incurred
by it by reason of such exercise of rights and remedies and/or taking any such
action.
     Section 11.6 Non-Reliance on the SLOT Purchaser. The SLOT Purchaser
expressly acknowledges that neither the SLOT Agent, nor any of the SLOT Agent’s
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the SLOT Agent hereafter taken, including, without limitation, any review of the
affairs of the Seller, the Servicer or the Originators, shall be deemed to
constitute any representation or warranty by the SLOT Agent. The SLOT Purchaser
also represents and warrants to the SLOT Agent that it has, independently and
without reliance upon any other Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects,

32



--------------------------------------------------------------------------------



 



financial and other conditions and creditworthiness of the Seller, the Servicer
and the Originators and made its own decision to enter into this Agreement. The
SLOT Purchaser also represents that it will, independently and without reliance
upon the SLOT Agent, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, prospects, financial and other condition and
creditworthiness of the Seller, the Servicer and the Originators. The SLOT
Agent, the SLOT Purchaser and their respective Affiliates, shall have no duty or
responsibility to provide any party to this Agreement with any credit or other
information concerning the business, operations, property, prospects, financial
and other condition or creditworthiness of the Seller, the Servicer and the
Originators which may come into the possession of such Person or any of its
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates, except that the SLOT Agent shall promptly distribute to the SLOT
Purchaser, copies of financial and other information expressly provided to it by
either of the Seller or the Servicer pursuant to this Agreement.
     Section 11.7 Indemnification of the SLOT Agent. The SLOT Purchaser hereby
agrees to indemnify (a) the SLOT Agent, and (b) the officers, directors,
employees, representatives and agents of the SLOT Agent (to the extent not
reimbursed by the Seller or the Servicer and without limiting the obligation of
the Seller or the Servicer to do so), ratably in accordance with their
respective Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for the SLOT Agent or such
Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the SLOT Agent or such Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the SLOT Agent or such Person as a result of, or
arising out of, or in any way related to or by reason of, any of the
transactions contemplated hereunder or the execution, delivery or performance of
this Agreement or any other document furnished in connection herewith (but
excluding any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the bad faith, gross negligence or willful misconduct of the SLOT Agent or
such Person as finally determined by a court of competent jurisdiction).
     Section 11.8 SLOT Agent in its Individual Capacity. The SLOT Agent in its
individual capacity and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Seller, the Servicer, the
Originators and their Affiliates as though the SLOT Agent were not the SLOT
Agent hereunder.
     Section 11.9 UCC Filings. The SLOT Purchaser hereby expressly recognizes
and agrees that the SLOT Agent may be listed as the assignee or secured party of
record on the various UCC filings required to be made under the Transaction
Documents in order to perfect its interests in the Receivables, the Collections,
each Collection Account and all Related Security, that such listing shall be for
administrative convenience only in creating a record or nominee holder to take
certain actions hereunder on behalf of the SLOT Purchaser and that such listing
will not affect in any way the status of the SLOT Purchaser as the true party in
interest with respect to the collateral covered thereby. In addition, such
listing shall impose no duties on the

33



--------------------------------------------------------------------------------



 



SLOT Agent other than those expressly and specifically undertaken in accordance
with this Article XI.
     Section 11.10 Successor SLOT Agent. If the SLOT Agent or its holding
company is merged with or into any other Person, the SLOT Agent may, upon five
days’ notice to the Seller, assign its rights and obligations hereunder to the
survivor of such merger or any of its bank Affiliates. After the effectiveness
of the assigning SLOT Agent’s assignment hereunder, the assigning SLOT Agent
shall be discharged from its duties and obligations hereunder and under the
other Transaction Documents and the provisions of this Article XI and Article X
shall continue in effect for its benefit with respect to any actions taken or
omitted to be taken by it while it was the SLOT Agent under this Agreement and
under the other Transaction Documents.
     Section 11.11 Intercreditor Agreement. The SLOT Purchaser hereby
acknowledges and consents to the terms and conditions set forth in the
Intercreditor Agreement and instructs and directs the SLOT Agent to execute the
Intercreditor Agreement.
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
     Section 12.1 Assignments.
          (a) Each of the Seller Parties hereby consents to the complete or
partial assignment by Wells Fargo to any “Committed Purchaser” party to and as
defined in the First Lien Receivables Purchase Agreement of all or any portion
of its rights and obligations hereunder. Upon each such assignment pursuant to
this Section 12.1(a), Wells Fargo shall be released from its obligations so
assigned. Further, each of the other parties hereby agrees that any assignee of
Wells Fargo of this Agreement or all or any of its SLOT Interests shall have all
of the rights and benefits under this Agreement as if references to “Wells
Fargo” or the “SLOT Purchaser” explicitly referred to such assignee, and no such
assignment shall in any way impair the rights and benefits of Wells Fargo
hereunder. Neither of the Seller Parties nor (except as set forth in
Section 11.10) the SLOT Agent shall have the right to assign its rights or
obligations under this Agreement.
          Section 12.2 Participations. The SLOT Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in the SLOT Interests or any other
interest of the SLOT Purchaser hereunder. Notwithstanding any such sale by the
SLOT Purchaser of a participating interest to a Participant, the SLOT
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
the SLOT Purchaser shall remain solely responsible for the performance of its
obligations hereunder, and the Seller Party and the SLOT Agent shall continue to
deal solely and directly with the SLOT Purchaser in connection with the SLOT
Purchaser’s rights and obligations under this Agreement. The SLOT Purchaser
agrees that any agreement between the SLOT Purchaser and any such Participant in
respect of such participating interest shall not restrict the SLOT Purchaser’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification (A) that
would extend the date of any payment or deposit of Collections by Seller or the
Servicer, (B) reduce the rate or extend the time

34



--------------------------------------------------------------------------------



 



of payment of Yield (or any component of Yield), (C) reduce any fee payable to
or for the benefit of the SLOT Purchaser, (D) except pursuant to Article XII
hereof, change the amount of the Capital or Commitment of the SLOT Purchaser,
(E) amend, modify or waive any provision of this Section 12.2, (F) consent to or
permit the assignment or transfer by Seller of any of its rights and obligations
under this Agreement, (G) change the definition of “Minimum Receivable Amount”
or any component thereof, or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses.
ARTICLE XIII.
[RESERVED]
ARTICLE XIV.
MISCELLANEOUS
     Section 14.1 Waivers and Amendments.
          (a) No failure or delay on the part of the SLOT Agent or the SLOT
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given. No provision of this
Agreement may be amended, supplemented, modified or waived except in writing
signed by each of the parties hereto in accordance with the provisions of the
Intercreditor Agreement.
          Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller hereby authorizes the SLOT Agent to effect purchases
based on telephonic notices made by any Person whom the SLOT Agent in good faith
believes to be acting on behalf of Seller. Seller agrees to deliver promptly to
the SLOT Agent a written confirmation of each telephonic notice signed by an
authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the SLOT Agent, the records of the
SLOT Agent shall govern absent manifest error.
     Section 14.3 [Reserved].

35



--------------------------------------------------------------------------------



 



     Section 14.4 Protection of Ownership Interests of the SLOT Purchaser.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the SLOT Agent may request,
to perfect, protect or more fully evidence the SLOT Interests, or to enable the
SLOT Agent or the SLOT Purchaser to exercise and enforce their rights and
remedies hereunder. At any time when an Amortization Event has occurred and is
continuing, the SLOT Agent may, or the SLOT Agent may direct Seller or the
Servicer to, notify the Obligors of Receivables, at Seller’s expense, of the
ownership or security interests of the SLOT Purchaser under this Agreement and
may also direct that payments of all amounts due or that become due under any or
all Receivables be made directly to the SLOT Agent or its designee. Seller or
the Servicer (as applicable) shall, at the SLOT Purchaser’s request, withhold
the identity of the SLOT Purchaser in any such notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, the SLOT Agent may (but shall not be required to) perform, or cause
performance of, such obligations, and the SLOT Agent’s costs and expenses
incurred in connection therewith shall be payable by Seller as provided in
Section 10.3. Each Seller Party irrevocably authorizes the SLOT Agent at any
time and from time to time in the sole discretion of the SLOT Agent, and
appoints the SLOT Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor (if required) and to file
financing statements necessary or desirable in the SLOT Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
SLOT Purchaser in the Receivables and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Receivables as a financing statement in such offices as the SLOT Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the SLOT Purchaser in the
Receivables. This appointment is coupled with an interest and is irrevocable.
Each of the Seller Parties hereby (A) authorizes the SLOT Agent to file
financing statements and other filing or recording documents with respect to the
Receivables and Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the signature or other
authorization of such Seller Party, in such form and in such offices as the SLOT
Agent reasonably determines appropriate to perfect or maintain the perfection of
the security interest of the Agent hereunder, (B) acknowledges and agrees that
it is not authorized to, and will not, file financing statements or other filing
or recording documents with respect to the Receivables or Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Agent, consenting to
the form and substance of such filing or recording document, and (C) approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
SLOT Agent in connection with the perfection of the security interest in favor
of Seller or the SLOT Agent.
     Section 14.5 Confidentiality.
          (a) Each Seller Party and the SLOT Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
the SLOT Agent and its businesses obtained by it or them in connection with the
structuring, negotiating and execution of the

36



--------------------------------------------------------------------------------



 



transactions contemplated herein, except that such Seller Party and the SLOT
Purchaser and its officers and employees may disclose such information to such
Seller Party’s and the SLOT Agent’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.
          (b) Each of the SLOT Agent and the SLOT Purchaser agrees to keep
confidential all non-public information provided to it by either Seller Party
pursuant to this Agreement that is designated by such Seller Party as
confidential.
          (c) Each of the Seller Parties, the SLOT Agent and the SLOT Purchaser
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to Performance Guarantor, the SLOT Agent and the SLOT Purchaser, (ii) to
any Person to whom disclosure is permitted under Section 14.15 of the First Lien
Receivables Purchase and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing; provided that each such
Person is informed of the confidential nature of such information. In addition,
the SLOT Purchaser and the SLOT Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).
     Section 14.6 [Reserved].
     Section 14.7 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the SLOT Agent or
the SLOT Purchaser, no claim may be made by any Seller Party or any other Person
against the SLOT Agent or the SLOT Purchaser or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
     Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF ILLINOIS.
     Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE SLOT AGENT OR THE SLOT PURCHASER TO BRING PROCEEDINGS

37



--------------------------------------------------------------------------------



 



AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST THE SLOT AGENT OR THE SLOT PURCHASER OR
ANY AFFILIATE OF THE SLOT AGENT OR THE SLOT PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
     Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
     Section 14.11 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
     Section 14.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 14.13 Characterization.
          (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the

38



--------------------------------------------------------------------------------



 



applicable Purchaser with the full benefits of ownership of an interest in the
applicable SLOT Interest. Except as specifically provided in this Agreement,
each sale of a SLOT Interest hereunder is made without recourse to Seller;
provided, however, that (i) Seller shall be liable to the SLOT Purchaser and the
SLOT Agent for all representations, warranties, covenants and indemnities made
by Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by the SLOT Purchaser
or SLOT Agent or any assignee thereof of any obligation of Seller or any
Originator or any other Person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or any Originator.
          (b) In addition to any ownership interest which the SLOT Agent may
from time to time acquire pursuant hereto, Seller hereby grants to the SLOT
Agent for the ratable benefit of the SLOT Purchaser, a valid and perfected
security interest in all of Seller’s right, title and interest in, to and under
all Receivables now existing or hereafter arising, the Collections, each
Lock-Box, each Collection Account, all Related Security, all other rights and
payments relating to such Receivables, and all proceeds of any thereof prior to
all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate SLOT Unpaids. The SLOT Agent and the SLOT
Purchaser shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.
          (c) If, notwithstanding the intention of the parties expressed above,
any sale or transfer by Seller hereunder shall be characterized as a secured
loan and not a sale or such sale shall for any reason be ineffective or
unenforceable (any of the foregoing being a “Recharacterization”), then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. In the case of any Recharacterization, the Seller
represents and warrants that each remittance of Collections to the SLOT Agent or
the SLOT Purchaser hereunder will have been (i) in payment of a debt incurred in
the ordinary course of business or financial affairs and (ii) made in the
ordinary course of business or financial affairs.
     Section 14.14 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, the SLOT Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any SLOT Interest and any rights to payment of Capital and Yield)
under this Agreement to secure obligations of the SLOT Purchaser to a Federal
Reserve Bank, without notice to or consent of the Seller or the SLOT Agent;
provided that no such pledge or grant of a security interest shall release the
SLOT Purchaser from any of its obligations hereunder, or substitute any such
pledgee or grantee for the SLOT Purchaser as a party hereto.
     Section 14.15 Intercreditor Agreement(a) . Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Second Lien Agent
pursuant to this Agreement and the exercise of any right or remedy by the Second
Lien Agent hereunder are subject to the provisions of the Intercreditor
Agreement.

39



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers or signatories as of
the date hereof.

          TENNECO AUTOMOTIVE RSA COMPANY,
a Delaware corporation
    By:       Name:       Title:      

          Address:   500 North Field Drive     Lake Forest, IL 60045
 
       
 
  Attention:   John E. Kunz
 
  Phone:   (847) 482-5163
 
  Fax:   (847) 482-5125

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

              By:       Name:       Title:      

          Address:   500 North Field Drive     Lake Forest, IL 60045
 
       
 
  Attention:   John E. Kunz
 
  Phone:   (847) 482-5163
 
  Fax:   (847) 482-5125

40



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, N.A., individually and as SLOT Agent

              By:       Name:       Title:        

     
Address:
  Wells Fargo Bank, N.A.
 
  6 Concourse Parkway, Suite 1450
 
  Atlanta, Georgia 30328
 
  Attn: Eero Maki
 
  Fax: (404) 732-0801

41



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “Accrual Period” means each calendar month.
          “Adjusted Overconcentration Amount” means, at any time, the aggregate
for all Obligors of the sum, with respect to each Obligor, of the excess, if
any, of (a) the aggregate Outstanding Balance of all Eligible Receivables of
such Obligor and its Affiliates, after subtracting the Pass-Through Reserve, the
Warranty Reserve and the Price Give-Back Accrual, in each case, allocated to the
Receivables of such Obligor and its Affiliates, if any, over (b) the Adjusted
Concentration Limit for such Obligor and its Affiliates.
          “Adjusted Concentration Limit” means, at any time, for any Obligor,
10.0% of the aggregate Outstanding Balance of all Eligible Receivables after
subtracting the Pass Through Reserve, the Warranty Reserve, the Sales-Promotion
Reserve and the Price Give Back Accrual.
          “Adjusted Net Receivables Balance” means, at any time, the result of
(a) the aggregate Outstanding Balance of all Eligible Receivables, minus (b) the
Adjusted Overconcentration Amount, minus (c) the Pass-Through Reserve at such
time, minus (d) the Warranty Reserve at such time, minus (e) Price Give-Back
Accrual at such time minus (f) the Sales-Promotion Reserve; provided, however,
that the sum of the Pass-Through Reserve, the Price Give-Back Accrual, the
Warranty Reserve, the Sales-Promotion Reserve and the Adjusted Overconcentration
Amount attributable to any Obligor shall not exceed the aggregate Outstanding
Balance of all Eligible Receivables for such Obligor included in the calculation
of the Adjusted Net Receivables Balance.
          “Advance Ineligibles” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Adverse Claim” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Affected Entity” means any bank holding company in respect of the
SLOT Purchaser.
          “Affiliate” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Aggregate Capital” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Aggregate Reserves” means, on any date of determination, the sum of
the Loss Reserve, the Dilution Reserve and the Servicer Reserve.

42



--------------------------------------------------------------------------------



 



          “Aggregate SLOT Capital” means, on any date of determination, the
aggregate amount of SLOT Capital of all SLOT Interests outstanding on such date.
          “Aggregate SLOT Reduction” has the meaning specified in Section 1.3.
          “Aggregate SLOT Unpaids” means, at any time, an amount equal to the
sum of all Aggregate SLOT Capital plus all accrued and unpaid Recourse
Obligations (whether due or accrued) at such time.
          “Agreement” means this SLOT Receivables Purchase Agreement, as it may
be amended, restated, supplemented or otherwise modified and in effect from time
to time.
          “Alternate Base Rate” means a rate per annum equal to the sum of
(a) the greatest of (i) the prime rate of interest announced from time to time
by Wells Fargo or its parent (which is not necessarily the lowest rate charged
to any customer), changing when and as said prime rate changes, (ii) the Federal
Funds Effective Rate plus 0.50%, and (iii) the one-month “Eurodollar Rate” for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page (or such
other page as may replace Reuters Screen LIBOR01 Page), plus (b) the Applicable
Margin.
          “Amortization Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 are not
satisfied, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 9.1(d)(ii), (iii) the Business Day
specified in a written notice from the SLOT Agent following the occurrence of
any other Amortization Event, and (iv) the date which is thirty (30) Business
Days after the SLOT Agent’s receipt of written notice from Seller that it wishes
to terminate the facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Article IX.
          “Applicable Margin” has the meaning specified in the SLOT Fee Letter.
          “Assignment Agreement” has the meaning set forth in Section 12.1(b).
          “Authorized Officer” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Chicago, Illinois, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to LMIR, any day on which dealings in dollar deposits are carried on in
the London interbank market.
          “Calculated SLOT Amount” means, on any date of determination, the sum
of (i) the Canadian Advance Amount, (ii) the Extra Special Concentration Amount,
and (iii) the Surplus Required Reserve Amount.
          “Canadian Advance Amount” means 70% of the amount reported under the
First Lien Receivables Purchase Agreement as being ineligible as a result of
being denominated in

43



--------------------------------------------------------------------------------



 



Canadian dollars (excluding the portion thereof for which the Obligor is General
Motors Company or one of its Affiliates).
          “Capital Stock” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Change of Control” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Charged-Off Receivable” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Collection Account” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Collection Account Agreement” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “Collection Bank” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Collection Notice” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Collections” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Commitment” means the commitment of the SLOT Purchaser to purchase
interest in SLOT Interests from Seller in an amount not to exceed in the
aggregate, the amount set forth opposite its name on Schedule A to this
Agreement, as such amount may be modified in accordance with the terms hereof .
          “Concentration Limit” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Contingent Obligation” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Contract” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Credit and Collection Policy” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “Daily Report” means a “Daily Report” means as defined in the First
Lien Receivables Purchase Agreement, furnished by the Servicer to the SLOT Agent
pursuant to Section 8.5.

44



--------------------------------------------------------------------------------



 



          “Daily Reporting Date” means (i) each Business Day on which Aggregate
SLOT Capital is greater than zero as of the end of such Business Day or
(ii) each of the two (2) Business Days immediately prior to the date upon which
there is an Incremental SLOT Purchase, regardless of whether Aggregate SLOT
Capital is greater than zero.
          “Deemed Collections” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate SLOT Unpaids, an amount equal to the greater
of (i) $1,000 and (ii) interest on any such unpaid Aggregate SLOT Unpaids at a
rate per annum equal to 2% above the Alternate Base Rate.
          “Default Ratio” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Delinquency Ratio” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Delinquent Receivable” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Dilution Ratio” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Dilution Reserve” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Dilutions” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Discharge of First Lien Obligations” has the meaning set forth in the
Intercreditor Agreement.
          “Discount Rate” means (a) LMIR or (b) solely if LMIR is unavailable,
the Alternate Base Rate.
          “Eligible Receivable” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Exchange Act” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Extra Special Concentration Amount” means, on any date of
determination, for each of the following Obligors, the excess, if any, of
(a) the product of (i) the percentage for such Obligor and its Affiliates set
forth in the table below (the “Extra Special Concentration Limit”) and (ii)
(A) for each of General Motors Company and its Affiliates and Ford Motor Company
and its Affiliates, the aggregate Outstanding Balance of all Eligible
Receivables, (B) for

45



--------------------------------------------------------------------------------



 



Advance Stores Company, Inc. and its Affiliates, the aggregate Outstanding
Balance of all Eligible Receivables after subtracting the Pass Through Reserve,
the Warranty Reserve, the Sales-Promotion Reserve, the Advance Ineligibles and
the Price Give Back Accrual, and (C) for all other listed Obligors and their
Affiliates, the aggregate Outstanding Balance of all Eligible Receivables minus
the sum of the Pass Through Reserve, the Warranty Reserve, the Sales Promotion
Reserve and the Price Give Back Accrual, over (b) the “Overconcentration Amount”
under (and as defined in) the First Lien Receivables Purchase Agreement for such
Obligor as determined under the First Lien Receivables Purchase Agreement:

              Extra Special   Obligor   Concentration Limit  
General Motors Company and Affiliates
    7.0 %
 
       
Ford Motor Company and Affiliates
    7.0 %
 
       
Genuine Auto Parts (NAPA) and Affiliates
    8.0 %
 
       
Advance Stores Company, Inc. and Affiliates
    8.0 %
 
       
Ozark Motor Lines and Affiliates
    5.5 %

In the event the SLOT Agent changes its view of the credit risk of any such
Obligor as a result of events or developments occurring after the date of this
Agreement, the SLOT Agent may, upon not less than 10 Business Days’ notice to
the Seller, reduce any Extra Special Concentration Limit but not to a limit
lower than the applicable “Special Concentration Limit” under (and as defined
in) the First Lien Receivables Purchase Agreement.
          “Facility Termination Date” means the earlier to occur of (i) the SLOT
Termination Date and (ii) the Amortization Date.
          “Federal Bankruptcy Code” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 10:30 a.m. (Chicago

46



--------------------------------------------------------------------------------



 



time) for such day on such transactions received by the SLOT Agent from three
federal funds brokers of recognized standing selected by it.
          “Finance Charges” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “First Lien Adverse Claims” means any Adverse Claims granted in favor
of the First Lien Agent pursuant to the First Lien Receivables Purchase
Agreement that are subject to the terms of the Intercreditor Agreement.
          “First Lien Agent” shall mean JPMorgan, in its capacity as
“Administrative Agent” under the First Lien Receivables Purchase Agreement, and
any successor “Administrative Agent” thereunder.
          “First Lien Purchasers” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “First Lien Receivables Purchase Agreement” shall mean that certain
Third Amended and Restated Receivables Purchase Agreement, dated as of March 26,
2010, by and among Tenneco Automotive RSA Company, the “Purchasers” and
“Co-Agents” from time to time party thereto, and the First Lien Agent, as
amended, restated, supplemented or otherwise modified as expressly permitted
under the Intercreditor Agreement.
          “First Lien Transaction Documents” shall mean the First Lien
Receivables Purchase Agreement and all other “Transaction Documents” (as defined
in the First Lien Receivables Purchase Agreement).
          “GAAP” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Incremental SLOT Purchase” means a purchase of one or more SLOT
Interests which increases the total outstanding Aggregate SLOT Capital
hereunder.
          “Indebtedness” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Independent Director” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Intercreditor Agreement” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “JPMorgan Chase” means JPMorgan Chase Bank, N.A. in its individual
capacity and its successors.
          “Level Two Ratings Period” has the meaning specified in the First Lien
Receivables Purchase Agreement.

47



--------------------------------------------------------------------------------



 



          “Level Three Ratings Period” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “LMIR” means, for any day, the sum of (a) the three-month “Eurodollar
Rate” for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page
(or such other page as may replace Reuters Screen LIBOR01 Page), plus (b) the
Applicable Margin.
          “Lock-Box” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Loss Reserve” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Loss-to-Liquidation Ratio” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, property, operations or condition (financial or otherwise) of
Performance Guarantor and its Subsidiaries, taken as a whole, or of either
Seller Party, (ii) the ability of either Seller Party to perform its obligations
under this Agreement or the Performance Guarantor to perform its obligations
under the Performance Undertaking, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) the
SLOT Purchaser’s interest in the Receivables generally or in any significant
portion of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectability of the Receivables generally or of any
material portion of the Receivables.
          “Maximum SLOT Amount” means, on any date of determination, an amount
equal to the excess (if any) of (a) the product of (i) 75% and (ii) the Adjusted
Net Receivables Balance, over (b) the “Aggregate Capital” outstanding under the
First Lien Receivables Purchase Agreement.
          “Minimum Receivables Amount” means, on any date of determination, the
least of (i) the SLOT Purchase Limit, (ii) the Calculated SLOT Amount and
(iii) the Maximum SLOT Amount.
          “Monthly Payment Date” means two (2) Business Days after the Monthly
Reporting Date.
          “Monthly Report” means a “Monthly Report” as defined in the First Lien
Receivables Purchase Agreement, furnished by the Servicer to the SLOT Agent
pursuant to Section 8.5.
          “Monthly Reporting Date” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Net Receivables Balance” has the meaning specified in the First Lien
Receivables Purchase Agreement.

48



--------------------------------------------------------------------------------



 



          “Obligor” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Originator” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Outstanding Balance” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Participant” has the meaning set forth in Section 12.2.
          “Pass-Through Reserve” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Performance Guarantor” means Tenneco Automotive.
          “Performance Undertaking” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Person” means has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Potential Amortization Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.
          “Price Give-Back Accrual” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Proposed SLOT Reduction Date” has the meaning set forth in
Section 1.3.
          “Receivable” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Receivables Sale Agreement” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “Records” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Recourse Obligations” shall have the meaning set forth in
Section 2.1.
          “Regulatory Change” has the meaning set forth in Section 10.2(a).
          “Reinvestment” has the meaning set forth in Section 2.2.
          “Related Security” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Required Capital Amount” means $30,000,000.

49



--------------------------------------------------------------------------------



 



          “Restricted Junior Payment” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “Sales Promotion Reserve” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
          “Servicer” means at any time the Person (which may be the SLOT Agent
or the First Lien Agent) then authorized pursuant to Article VIII of the First
Lien Receivables Purchase Agreement or, after Discharge of the First Lien
Obligations, of this Agreement to service, administer and collect Receivables.
          “Servicer Reserve” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Settlement Date” means (A) the Business Day following receipt of each
Daily Report or Weekly Report (as applicable), (B) each Monthly Payment Date,
and (C) the Business Day on which any Recourse Obligation under this Agreement
or under (and is defined in) the First Lien Receivables Purchase Agreement is
not paid when due.
          “Settlement Report” means a Daily Report, a Weekly Report or a Monthly
Report.
          “SLOT Agent” has the meaning set forth in the preamble to this
Agreement.
          “SLOT Capital” of any SLOT Interest means, at any time, (A) the SLOT
Purchase Price of such SLOT Interest, minus (B) the sum of the aggregate amount
of Collections and other payments received by the SLOT Agent which in each case
are applied to reduce such SLOT Capital in accordance with the terms and
conditions of this Agreement and the Intercreditor Agreement; provided that such
SLOT Capital shall be restored (in accordance with Section 2.5) in the amount of
any Collections or other payments so received and applied if at any time the
distribution of such Collections or payments are rescinded, returned or refunded
for any reason.
          “SLOT Fee Letter” means the SLOT Fee Letter dated as of March 26, 2010
by and between Seller and the SLOT Agent, as the same may be amended, restated
or otherwise modified from time to time.
          “SLOT Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
SLOT Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

50



--------------------------------------------------------------------------------



 



SC

 
MRA
          where:
          SC = the SLOT Capital of such SLOT Interest.
          MRA = the Minimum Receivables Amount.
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each SLOT Interest
shall be automatically recomputed (or deemed to be recomputed) on each day prior
to the Amortization Date. The percentage represented by the aggregate SLOT
Interests as of the close of the Business Day immediately preceding the
Amortization Date shall remain constant at all times thereafter.
          “SLOT Purchase Limit” means $40,000,000.
          “SLOT Purchase Notice” has the meaning set forth in Section 1.2.
          “SLOT Purchase Price” means, with respect to any Incremental SLOT
Purchase of a SLOT Interest, the amount paid to Seller for such SLOT Interest
which shall not exceed the least of (i) the amount requested by Seller in the
applicable SLOT Purchase Notice, (ii) the unused portion of the SLOT Purchase
Limit on the applicable purchase date and (iii) the amount that would not cause
the aggregate of all SLOT Interests to exceed 100%.
          “SLOT Purchaser” has the meaning specified in the preamble to this
Agreement.
          “SLOT Reduction Notice” has the meaning set forth in Section 1.3.
          “SLOT Termination Date” means March 25, 2011.
          “Solvent” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Specified Change of Control” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “Stock Lift Agreement” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Subsidiary” has the meaning specified in the First Lien Receivables
Purchase Agreement.
          “Surplus Required Reserve Amount” means the lesser of (a) $5,000,000
and (b) the amount by which the Aggregate Reserves exceeds 30% of the Net
Receivables Balance.
          “Tenneco Automotive” means Tenneco Inc., a Delaware corporation.

51



--------------------------------------------------------------------------------



 



          “Tenneco Automotive Entities” has the meaning specified in the First
Lien Receivables Purchase Agreement.
          “Tenneco Credit Agreement” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Tenneco Operating” has the meaning set forth in the preamble.
          “Transaction Documents” means, collectively, this Agreement, each SLOT
Purchase Notice, each Receivables Sale Agreement, each Collection Account
Agreement, the Performance Undertaking, the SLOT Fee Letter, the “Subordinated
Notes” (as such term is defined in the Receivables Sale Agreements), the
Intercreditor Agreement and all other instruments, documents and agreements
executed and delivered in connection herewith.
          “UCC” has the meaning specified in the First Lien Receivables Purchase
Agreement.
          “Warranty Accrual” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Warranty Plans” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Warranty Reserve” has the meaning specified in the First Lien
Receivables Purchase Agreement.
          “Weekly Report” means a report in form reasonably acceptable to the
SLOT Agent (appropriately completed), furnished by the Servicer to the SLOT
Agent pursuant to Section 8.5.
          “Weekly Update Date” means the second Business Day following the last
day of each week.
          “Wells Fargo” has the meaning set forth in the preamble to this
Agreement.
          “Yield” means for each Accrual Period, an amount equal to the product
of the applicable Discount Rate for each SLOT Interest multiplied by the SLOT
Capital of such SLOT Interest for each day elapsed during such Accrual Period,
annualized on a 360 day basis in the case of LMIR and on a 365 (or, when
appropriate, 366) day basis in the case of the Alternate Base Rate.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of Illinois, and not specifically defined herein, are used herein as
defined in such Article 9.

52



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
Wells Fargo Bank, N.A.,
as SLOT Agent
[Address]
[Attention]
          Re: SLOT PURCHASE NOTICE
Ladies and Gentlemen:
          Reference is hereby made to the SLOT Receivables Purchase Agreement,
dated as of March 26, 2010, by and among Tenneco Automotive RSA Company, a
Delaware corporation (the “Seller”), Tenneco Automotive Operating Company, as
Servicer, and Wells Fargo Bank, N.A., individually and as SLOT Agent (the “SLOT
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the SLOT Agreement.
          The SLOT Agent is hereby notified of the following Incremental SLOT
Purchase:

         
SLOT Purchase Price:
$       
 
       
Date of Purchase:
       
 
 
 
   
 
       
Discount Rate:
  LMIR (unless unavailable)    

          Please credit the SLOT Purchase Price in immediately available funds
to:
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. (                    )
          In connection with the Incremental SLOT Purchase to be made on the
above listed “Date of Purchase” (the “Purchase Date”), the Seller hereby
certifies that the following statements are true on the date hereof, and will be
true on the Purchase Date (before and after giving effect to the proposed
Incremental SLOT Purchase):
               (i) the representations and warranties of the Seller set forth in
Section 5.1 of the SLOT Agreement are true and correct on and as of the Purchase
Date as though made on and as of such date;

53



--------------------------------------------------------------------------------



 



               (ii) no event has occurred and is continuing, or would result
from the proposed Incremental SLOT Purchase, that will constitute an
Amortization Event or a Potential Amortization Event;
               (iii) the Facility Termination Date has not occurred, the
Aggregate SLOT Capital does not exceed the SLOT Purchase Limit and the aggregate
SLOT Interests do not exceed 100%; and
               (iv) the amount of Aggregate SLOT Capital is
$                     after giving effect to the Incremental SLOT Purchase to be
made on the Purchase Date.

            Very truly yours,

TENNECO AUTOMOTIVE RSA COMPANY,
a Delaware corporation
      By:           Name:           Title:      

54



--------------------------------------------------------------------------------



 



         

EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION
NUMBER(S)
Places of Business and Locations of Records:

  A.   Tenneco Operating:

Chief Executive Office
500 North Field Drive
Lake Forest, IL 60045
Other Place of Business
1 International Drive
Monroe, Michigan 48161

  B.   Seller:

Chief Executive Office
500 North Field Drive
Lake Forest, IL 60045
Federal Employer Identification Number:

             
 
  A.   Tenneco Operating:   74-1933558
 
  B.   Seller:   76-0589054

Prior Legal Names (in past 5 years):

             
 
  A.   Tenneco Operating:   n/a
 
  B.   Seller:   n/a

Trade and Assumed Names:

             
 
  A.   Tenneco Operating:   EZ Ride or any variation thereof
 
          MAECO or any variation thereof
 
          Monroe or any variation thereof
 
          Walker or any variation thereof
 
          Precision Modular Assembly
 
          Rancho Ind or any variation thereof
 
          Regal Ride or any variation thereof
 
          Tenneco or any variation thereof
 
          NAPA Shocks
 
          DeKoven any variation thereof
 
          Tennessee Gas Pipeline
 
          Dyno Max
 
          NAPA Mufflers

55



--------------------------------------------------------------------------------



 



             
 
          NAS-Walker Manufacturing
 
          National Account Sales
 
          Performance Industries Inc.
 
          Perfection and any variation thereof
 
          Thrush and any variation thereof
 
  B.   Seller:   n/a

56



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS
[Intentionally Omitted]

57



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
Wells Fargo Bank, N.A., as SLOT Agent
          Reference is hereby made to the SLOT Receivables Purchase Agreement,
dated as of March 26, 2010, by and among Tenneco Automotive RSA Company, a
Delaware corporation (the “Seller”), Tenneco Automotive Operating Company, as
Servicer, and Wells Fargo Bank, N.A., individually and as SLOT Agent (the “SLOT
Agreement"). Capitalized terms used herein shall have the meanings assigned to
such terms in the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected                                          of
Seller.
          1. I have reviewed the terms of the SLOT Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Seller and its Subsidiaries during the accounting
period covered by the attached financial statements.
          2. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event, as each such term is
defined under the SLOT Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below.]
          3. Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the SLOT
Agreement, all of which data and computations are true, complete and correct.
          [5. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:]
          The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ___ day of
                     , 20___.
By:                                               
                                 

58



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
          A. Schedule of Compliance as of                     , ___with
Section 9.1(f) of the Agreement. Unless otherwise defined herein, the terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
          This schedule relates to the month ended:
                                                             

59



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS

      slot Purchaser   Commitment
Wells Fargo Bank, N.A.
  $40,000,000

60



--------------------------------------------------------------------------------



 



SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE SLOT AGENT
ON OR PRIOR TO THE EFFECTIVENESS OF THE SLOT RECEIVABLES PURCHASE AGREEMENT

1)   Omnibus Amendment No. 4 to Receivables Sale Agreements, dated as of
March 26, 2010 among Tenneco Automotive Operating Company Inc. (“Tenneco
Operating"), The Pullman Company ( “Pullman” ) and Tenneco Automotive RSA
Company, as seller (“TARC”).   2)   SLOT Receivables Purchase Agreement, dated
as of March 26, 2010 among TARC, as seller, Tenneco Operating, as servicer and
Wells Fargo Bank, N.A., individually and as SLOT Agent.   3)   Third Amended and
Restated Receivables Purchase Agreement, dated as of March 26, 2010 (the
“Purchase Agreement"), TARC, Tenneco Operating, as servicer, Falcon Asset
Securitization Company LLC, Liberty Street Funding LLC, the Committed Purchasers
party thereto, The Bank of Nova Scotia, New York Agency, as Liberty Street
Agent, Wells Fargo Bank, N.A., as Wells Fargo Agent and JPMorgan Chase Bank,
N.A., as Falcon Agent and Administrative Agent.   4)   Intercreditor Agreement,
dated as of March 26, 2010 among TARC, Tenneco Operating, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, N.A.   5)   Tenth Amended and Restated Fee Letter,
dated as of March 26, 2010, among the Agents and TARC.   6)   Fee Letter, dated
as of March 26, 2010, among Wells Fargo Bank, N.A., individually and as SLOT
Agent and TARC.   7)   Fourth Amended and Restated Performance Undertaking by
Tenneco Inc. in favor of the Seller, dated as of March 26, 2010.   8)  
Certificate of a Secretary or Assistant Secretary of TARC certifying as to
(i) an attached copy of resolutions adopted by the board of directors of TARC
approving the delivery and performance of the documents described in items 1, 2,
3, 4 and 5 above, (ii) an attached copy of TARC’s Articles of Incorporation,
(iii) an attached copy of TARC’s By-Laws, (iv) attached recent certificates of
good standing from the Secretaries of State of the States of Illinois and
Delaware regarding TARC and (v) the names, title and specimen signatures of
TARC’s officers authorized to execute and deliver the documents described in
items 1, 2, 3, 4 and 5 above.   9)   Certificate of a Secretary or Assistant
Secretary of Tenneco Operating certifying as to (i) an attached copy of
resolutions adopted by the board of directors of Tenneco Operating approving the
delivery and performance of documents described in items 1, 2, 3, 4 and 5 above,
(ii) an attached copy of Tenneco Operating’s Articles of Incorporation, (iii) an
attached copy of Tenneco Operating’s By-Laws, (iv) attached recent certificates
of good

61



--------------------------------------------------------------------------------



 



    standing from the Secretaries of State of the States of Illinois and
Delaware regarding Tenneco Operating and (v) the names, title and specimen
signatures of Tenneco Operating’s officers authorized to execute and deliver the
documents described in items 1, 2, 3, 4 and 5 above.   10)   Certificate of a
Secretary or Assistant Secretary of Pullman certifying as to (i) an attached
copy of resolutions adopted by the board of directors of Pullman approving the
delivery and performance of the document described in item 1 above, (ii) an
attached copy of Pullman’s Articles of Incorporation, (iii) an attached copy of
Pullman’s By-Laws, (iv) attached recent certificates of good standing from the
Secretaries of State of the States of Illinois and Delaware regarding Pullman
and (v) the names, title and specimen signatures of Pullman’s officers
authorized to execute and deliver the document described in item 1 above.   11)
  Certificate of a Secretary or Assistant Secretary of Tenneco Inc. certifying
as to (i) an attached copy of resolutions adopted by the board of directors of
Tenneco Inc. approving the delivery and performance of the Fourth Amended and
Restated Performance Undertaking, (ii) an attached copy of Tenneco Inc.’s
Articles of Incorporation, (iii) an attached copy of Tenneco Inc.’s By-Laws,
(iv) attached recent certificates of good standing from the Secretary of State
of the State of Delaware regarding Tenneco Inc. and (v) the names, title and
specimen signatures of Tenneco Inc.’s officers authorized to execute and deliver
the Fourth Amended and Restated Performance Undertaking.   12)   Officer’s
Certificate of TARC certifying as of March 26, 2010 (i) that no Amortization
Event or Potential Amortization Event has occurred and is continuing under the
SLOT Receivables Purchase Agreement, (ii) the accuracy of all representations
and warranties made by TARC under the SLOT Receivables Purchase Agreement and
(iii) that no Termination Event has occurred and is continuing under the
Receivable Sale Agreement.   13)   Officer’s Certificate of Servicer certifying
as of March 26, 2010 (i) that no Amortization Event or Potential Amortization
Event has occurred and is continuing under the SLOT Receivables Purchase
Agreement, (ii) the accuracy of all representations and warranties made by
Servicer under the SLOT Receivables Purchase Agreement and (iii) that no
Termination Event has occurred and is continuing under the Receivable Sale
Agreement.   14)   Certificate of Pullman certifying as of March 26, 2010
(i) that no Termination Event has occurred and is continuing under the Pullman
Sale Agreement and (ii) the accuracy of all representations and warranties made
by Pullman under the Pullman Sale Agreement.   15)   UCC, federal and state tax
lien, and pending suit and judgment searches against TARC.   16)   Opinion of
Mayer Brown regarding enforceability and certain UCC matters, as applicable,
with respect to the documents described in items 1, 2, 4, 5, and 6 above.   17)
  Opinion of in-house counsel regarding certain corporate matters.   18)  
Reliance Letters of Mayer Brown regarding corporate, UCC and bankruptcy matters
with respect to the Receivable Sale Agreements listed above.

62



--------------------------------------------------------------------------------



 



19)   Monthly Report as of February 28, 2010.

63